E

SERIEBN" 1468896 30346

- 8

UMERO: 5461 ld — KARDEX:86595
5229 > :

CONTRATO DE LICENCIA PARA-LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL
E - - LOTE 135
ES p PERUPETRO S.A.
a “3 s y
Y —
PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERÚ
= com INTERVENCION DB: y
PACIFIC STRATUS ENERGY ur
Y
EL BANCO CENTRAL DE RESERVA DEL PERU ze
, 2
y £
3 EN LA CIUDAD DE LIMA, A LOS VEINTIÓN DÍAS DEL MES DE NOVIEMBRE DEL AÑO -DOS
g EA _—— —W —r
G MIL SIETE,. YO, RICARDO FERNANDINI BARREDA, NOTARIO DE LIMA; EXTIENDÓ LA
E
a EPRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
E=]
E

EL ARTÍCULO 54, INCISO H DE LA LEY 26002. — =eemmmamnssoeoonasesesonna;

5.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, CoN
EN AVENIDA LUIS ALDANA N* 320, saÑ BORJA, LIMA, DESIDAMENTE
POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁRBZ, QUIEN
- IFIESTAN SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL “CASADO, RE
IERO; DEBIDAMENTE IDENTIFICADO CON7, NACIONAL DE
pri Y 08725702, SUFRAGANTE ELECTORAL, CON PODER INSCRITO EN EL

ASIENTO CO0039 DE LA PARTIDA ELECTRÓNICA N% 00259837, DEL- REGISTRO DE

—. PERSONAS JURÍDICAS DE LIMA, Y DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO

r N* 103-2007 DEL 18 DE SETIEMBRE DEL 2007 Y EL DECRETO SUPREMQ N* 965-2007-
EM PUBLICADO El 2Í DE NOVIEMBRE DEL 2007, LOS MISMOS QUE CORREN INSERTOS EN

LA PRESENTE ESCRITURA. =

Y DE LA OTRA PARTE: s==s======po===es==e====z

=i PACIFIC “BTRATUS ENERGY B.A., SUCURSAL DEL PERU, CON REGISTRO ÚNICO DÉ
CONTRIBUYENTE N* 20517553914, CON DOMICILIO EN AV. BL ROSARIO 320, SAN

ISIDRO, LIMA, INSCRITA EN LOS ASIENTOS, AQ0001 Y A00002 DE_LA PARTIDA
ELECTRÓNICA N* 12070423 DEL REGISTRO: DE PERSONAS, JURÍDICAS DE LIMA. YEN EL

ASIENTO C0O0001 DE LA PARTIDA N" 12084432 DEL LIBRO DE CONTRATISTAS DE

- , OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADO
POR EL SEÑOR ALBERTO VARILLAS CUETO, QUIEN MANFIESTA SER DE NACIONALIDAD

e e e 0 0

PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESION ABOGADO; DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N" 07813924 SUFRAGANTE
ELECTORAL, CON DOMICILIO EN AV. EL ROSARIO N* 380, SAN ISIDRO, LIMA, CON
FACULTADES INSCRITAS -EN LOS ASIENTOS A0000Í Y A00092 DÉ LA PARTIDA
ELECTRÓNICA N* 12070423, DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL
ASIENTO ¡CO0001 DE LA PARTIDA N* 12084432, DEL LIBRO DE CONTRATISTAS DE
OPERACIONES DEL REGISTRO PÚBLICO DE HIDROCARBUROS. = .
CON LA INTERVENCIÓN DE PACIFIC STRATUS ENERGY LTD, CON DOMICILIO EN 110
YONGE STREET, SUITE 1502, TORONTO, ONTARIO, CANADÁ, DEBIDAMENTE
REPRESENTADO POR EL SEÑOR MARINO OSTOS EN su (CALIDAD DE APODERADO, QUIEN
_MANIFIERTA SER DE NACIONALIDAD VENEZOLANA, DE ESCADO CIVIL CASADO, DE
PROFESION: INGENIERO; DEBIDAMENTE IDENTIFICADO CON PASAPORTE N* 3726987,
FACULTADO ¡SEGÚN PODER INSCRITO” EN EL ASIENTO A00001 DE LA PARTIDA
ELECTRÓNICA N* 12050794 DEL LIBRO DE PODERES OTORGADOS POR SOCIEDADES
_CONSTITUIDAS do SUCURSALES ESTABLECIÓAS EN EL EXTRANJERO DEL REGISTRO DE
PERSONAS JURÍDICAS DE LIMA.
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N* 20122476309, CON DOMICILIO EN JR. MIRO QUESADA N* 441, LIMA,
REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI MIÑAM, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DÉ- ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTR IDENTIFICADO CÓN DOCUMENTO NACIONAL DE
IDENTIDAD, N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE
“DIRECTORIO N” 4059 Y CARLOS ADOÚETO BALLON AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN ECONOMISTA,
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08757380, SUFRAGANTE
ELECTORAL, EN SU CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES,
NOMBRADO POR ACUERDO DE DIRECTORIO N* 3737, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N* 123-2007/BCRP DE FECHA
16 DE OCTUBRE DE 2007, QUE-SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,
AMBOS CON DOMICILIO EN JR. MIRO QUESADA N" 441, LIMA. =er==========nmeanmmn
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y-QUE PROCEDEN COM
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE

FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA, ;

LA MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR) ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: ================
Sírvase usted extender E su Registro de Escrituras Públicas MOR de

pL

Contrato de Licencia pará la Exploración y Explotación de Hidrpcarbuzros en
el Lote 135 cuya suscripción, ha sido aprobada por Decreto Supremo N”* 065-

2007-EM, publicado en el dale oficial el 21 de noviembre de 2007, que
eS
30347

C. N* 20196785044, con”

a por su Gerente General, señor Carlos Edgar Vives Suarez, identificado con
DNI N* 08725702, con domicilio en Av. Luis Aldana 320, San Borja, con poder
inscrito en el Asiento C00039 de la Partida Electrónica N* 00259837_ der
Registro de Personas Jurídicas de Lima, y de conformidad con lo dispuesto
en el Acuerdode Direstorio de PERUPETRO N” 103-2007 de fecha 18 de
setiembre de 2007, y de la otra parte, PACIFIC STRATUS ENERGY 3.A. , SUCURSAL'
DEL PERU, con R.U.C. N”*” 20517553914, .con domicilio en Ev, zA Rosario 380,
sañ Isidro, Lima, inscrita en los Asientos A00001 y A00002 de la Partida —
Electrónica N* 12070423, del Registro de Personas Jurídicas de Lima y en el
y en el asiento C00001 de la Partida Electrónica Ne > le del Libro de

= Cohtratistas de Operaciones del Registro Público de Hidrocarburos,
debidamente représentado.por el señor Alberto varillas Cueto, identificado

5 con DNI N” 07813924, con domicilio en Av. El Rosario N” 380, San Isidro,

Lima, con facultades inscritas en el Asiento A00001 y A00002 de la Partida

Electrónica Ñ” 12070423, del Registro de Persónas Jurídicas de Lima y en el

Asiento C00001 de la Partida N* 12084432, del Libro de Contratistas de

Operaciones OTRA LAEzO Público die Hidrocarburos; con” la intervención de

¡PACIFIC STRATUS ENERGY LTD, coh oplcn19 en 110 Yonge AS 1502,

Jromto, Ontario, Canadá, debidamente representado por el 'iseñor Marino

en su calidad de apoderado, de nacionalidad venezolana, identificado

con Págaporte N” 3726987, facultado según poder inscrito en el Asiento

A00001 la Partida Electrónica N* 12050794, del Libro de Poderes

Otorgados por Sociedades_- Constituidas o Sucursales Astablecidas /en el
Extranjero Wel Registro le Personag Jurídicas de Lima y el Banco Central de

Notario d

eserva dell Perú don domicilio en Jirón Miró Quesada N* 441, Lima,
r sús funcionarios Renzo Rossini Miñán, Gerente General y
aaidón “Avalos.” Gerente de | Operaciónes Internacionales /
autorizados conforme consta_de la comunicación de la Gerencia General de
— este Banco N* 123-2007-BCRP de fecha 16 de octubre de 2007, que usted;
señor Notario se servirá insertar, en los términos y condiciones

o el señor Manuel
= Carlos Auguati

siguientes: o A A co

CONTRATO, DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

==== EL LOTE 135 alado decia

4 7 arranco =======PERUPETRO 8.4. =========o====o=oooooooeoeanza=o
Sm >

A

escasa == PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU =============
HE T INDICE

CLAUSULA PRELIMINAR GENERALIDADES És
CLAUSULA PRIMERA DERINICIONES 7
CLAUSULA SEGUNDA OBJETO DEL CONTRATO

PLAZO, CONDICIONES Y GARANTÍA
EXPLOTACIÓN se Ml
[CLAUSULA NOVENA_________ [TRIBUTOS :

A as
CLAUSULA DECIMA SEGUNDA TRABAJADORES
oral
COMUNITARIAS
y PREVENCIÓN CONTRA PERDIDAS
CLAUSULA DFCIMA QUINTA CAPACITACION” Y TRANSFERENCIA. DE
TECNOLOGÍA

CESION Y ASOCIACIÓN
CLAUSULA DECIMA SETIMA. CASO FORTUITO O FUERZA MAYOR. y

ge

CLAUSULADECIMA SEXTA

|[CLAUSULA DECIMA SETIMA_ |

O AO NES Y COMUNICACIONES ——

CLAUSULA VIGESIMA

CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA” LEY PERUANA Y
SOLUCIÓN DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACIÓN
ANEXO "A" = DESCRIPCION DEL AREA DE CONTRATO
ANEXO "B” =
ANEXO "C-1" a"C-5"

GARANTIA CORPORATIVA
PROCEDIMIENTO CONTABLE _—

ANEXO 'E”

ANEXO "F” UNIDADES. DE TRABAJO EXPLORATORIO -
TABLA DE EQUIVALENCIAS
ANEXO "G” - CARTA FIANZA PARA CUMPLIMIENTO OFERTA

A

TÉCNICA
CONTRATO DE LICENCIA PARA LA EXPLORACIÓNY EXPLOTACIÓN DE“HIDROCARBUROS EM

emm ELOLOTE 195 cf

eeseoooeeomeoooo=o=========PERUPETRO 9.A. =====

ps

A
== PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU o
/ CLAUSULA PRELIMINAR.- GENERALIDADES =============s==qsessessemmmmns=========
T. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*
26221, para celebrar el Contrato de Licencia para la Exploración y
(Explotación de Hidrocarburos en el Lote 135. eeecanancannmnenccomon=-
II. Lós Hidrocarburos "in situ" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido” por

_ PERUPETRO al Contratista en la Fecha,de Suscripción, conforme a lo
estipulado en el Contrato y en el artículo 8* de la Ley N* 26221. =

í El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato. emmesicooo=o===s=mm A

!

SERIEBN? 1468898 / 30348
05 - E?
- =
. De-acuerdo con lo Eds en el ARESENIO, | 12* de la Ley N” 26221, el
Contrato se rige por el derecho privado peruano, siéndole de
aplicación los alcances del artículo 1357” del Código Civil, =emm=====
Para todos los efectos relativos y derivados del Contrato, las Partes

convienen en que los títulos de las cláusulas son irrelevantes para la
ys

interpretación del contenido de las mismas. == ”
Y. Cualquier referéncia al Contrato comprende“a los anexos. En caso de
discrepancia entre los anexos, y lo estipulado en el cuerpo del

> Contráto, prevalecerá este último. EE noe
CLAUSULA PRIMERA. DECI
Las definiciones acordadas por las Partes en la presente cláusula tienen_
por finalidad dar el significado requeridb a los términos que se- emplean en

/ el Contrato y dicho significado será el único aceptado para los efectos de
su interpretación en la ejecución del mismo, a menos que las Partes lo
acuerden expresamente por escrito de otra forma. ==
Los términos definidos y Utilizados en el Contrata; aeaR en singular o en
plural, se escribirán con la primera letra en mayúscula y tendrán loB o
$] siguientes significados: =========== .
1.1 Afiliada ===n===============
— cualquier entidad, cuyo capital seciarto se derecho a voto sea de
propiedad, directa o indirectamente, una proporción igual al
incuenta por ciento (50%) o más de PERUPETRO o del Contratista o
lquier entidad o persona que sea propietaria, directa oO

rectamente, del cincuenta por ciento (50%) o más del capital
acclonario con derecho a voto de PERUPETRO o del Contratista; _o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista o accionistas que posea O pUstEan, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista. ========
1.2 AO o

Período dé doce (12) Meses consecutivos de acuerdo al GGalendario

Aregortano contado Acá ria fecha específica. =============:

tonales

1.3 Área de Cóntrató =e========

Área descrita--en el Anexo *A" y que se muestra en ei- Anexo "B”,
denominada Lote 135, ubicada en la Provincia de “Requena bel
Departamento de “Loreto, con HL pxtensión de un millén veinte mil
trescientos noventa punto seiscientos veintiocho hectáreas

- (110%0,390.628 Da). ar

/

y)
7

Eli Área de Contrato quedará redefinida luego de excluir las áreas de
las que haga suelta el Contratista, de acuerdó a los términos del”
Co ri

Asimismo, cuando los resultados de la exploración justifiquen uba

nueva configuración del Área de; Contrato y a solicitud del_

Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
previá aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. 'La modificación se gprobará conforme a Ley. En
ningún caso, la nueva delimitación aumentará el área original <del
Contrato. ===

ro

En caso de existir alguna discrepancia entre lo mostrado en el Anexo
“pu y lo descrito en el Anexo "A", prevalecerá el Anexo "A". =

A
Unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta
grados Fahrenheit (60% F), 4 presión del nivel del mar, sin agua,
barro u otros sedimentos (BS£W). ==wkw

A
Unidad térmica británica. Es la unidad de medida de cantidad-de calor
que se requiere para aumentar la temperatura en un grado”: Fahrenheit
(19 F) de una (1) libra de agua, equivalente a 1055.056 joules. ===um=
Caso Fortuito o Fuerza Mayor
Se «nciande como tal, entte otros los siguientes: incendios,

5 —
temblores, terremotos, maremotos, derrumbes, avalanchas, ipundaciones,

huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflictos bélicos, guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte, huelggs,
paros, “imposibilidad de obtener, no obstante haberlo previsto,
facilidades adecuadas para el tralsporte de materiales, equipos y
servicios, así como las autorizaciones, aprobaciones, licencias
permisos a cargo de las autoridades competentes; o cualquier otra
causa, ya sea similar o distinta de aquellas, especificamente
enumeradas aquí, que estén fuera del control razonable y no púdieran
ser previstas o que, habiendo sido previstas, no pudieran ser
evitadas. E AAA EA
Comité de Supervisión ===desescanmonoenoscncoo torcer
Nx

YA
2

SERIEBN" 1468899 30349

el cumplimiento y la ejecución del Contrato, cuya conformación y

atribuciones están jestablecidas en la cláusula sétima/ cd
- 1.8 Comité Técnico de Conciliación smmecaccmacenmecemnmnnnasemns=se=es=
E Órgano no permanente, formado para pronunciarse sobre las
as discrepancias que surjan en relación con LE Operaciones, el mismo que
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

Contrato. =

1.9 Condensados =

= Hidrocarburos líquidos _formados por la condensación de 1os/
A Hidrocarburos separados del Gas Natural, debido a cambios en /da
péesión y temperatura cuando el Gas Natural de los Reservorios es

iia

po

producido o cuando proviene de una EM etapas de compresión de Gas

Natural. Permanecen líquidos-a lá-temperatura y presión atmosférica.==

7 1.10 Condensados Fiscalizados NU A

Condensados producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción. ===
Laia Y

3 PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU, inscrita en el

Registro Público de Hidrocarburos en el Asten C00001 de la Partida
mo Partida 12084432 del Libro de Contratistas del Operaciones. =====
et Contrató e

EL)

a

presente acuerdo al que han llegado las Partea, en el cual se

ipulan los términos y condiciones que se encuentran contenidos en
1 — =

documento y en los anéxos /que lo integran, comprende los acuerdos

par]
7]
5)
2
3
o

las ¡modificaciones que se hagan al mismo conforme a ley.

"y 1.13 Desarrollo s===eesseesisnmensooosncooooossooerosonsnsns=ses
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización

/ de pozos, así como el diseño, construcción e instalación de equipos,
tuberíís, “tanques de almacenamiento y otros medios e instalaciones, =
incluyendo la utilización de métodos de Producción artificial y
sistemas de recuperación primaria y mejorada, en el Área de Contrato y

fuera de ella en cuanto reSúlte-hiecesario. ===

Incluye la construcción del Sistema de Transporte y Almacenamiento, de
Jas instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones o
==» - plantas ee procesamiento de Gas Natural. erre
/ a : >
z
1.14

1.17

1.18

Descubrimiento Comercial AAA: ESA
Descubrimiento de reservas de Hidrocarburos que en opihión del
Contratista permita sí explotación comercial. seemcacesass=s===========
Día a
Período de veinticuatro (24) horas que se inicia a las cero horas
(00:00) y-termina a las veinticuatro horas (24:90) .

Día Útil ma -

Todos los Días de lunes a viernes inclusive, salvo los Días que sean
declarados total o parcialmente no laborables, ef la ciudad de Lima,
por la autoridad competente. ====mmmmmreeeeoóoom

Dólar 5
Unidad monetaria de los Estados Unidos de América. =
Ducto Principal =
Tubería principal je el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
los Hidrocarburos producidos del Área de Contrato hasta un ducto
propiedad de terceros, hasta un punto de venta o exportación o hasta
un Punto de Fiscalización de la Producción, sin perjuicio, de ser el
caso, de la pprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos de medición conectados a la tubería, áreas de
almácenamiento y embarque requeridos, tubergas” menores, estaciones, de
bombeo o compresión, sistema-de cómunicaciones, carreteras de acceso y
de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; inbiuyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ructo Principal será desde el inicio del quinto
Año, contado a partir de la Fecha de Inicio de la Extracción

Comercial. =esmemmmessessooooooococ dao ooo

LLO ración

Planeamiento; ejecución y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias ¡para el
descubrimiento de Hidrocarburos, “incluyéndo la perforación de Pozos
Contifnatorios para la evaluación de los Reservorios descubiertos. ===

1.20 Explotación rr —Á

Desarrollo y/o Producción. rr

1.21 Fecha de Inicio la Extracción Comercial esresscsee=====e===========

Fecha e la primera medición de Hidrocarburos en_un Punto de
1
Fiscalización de la Producción; que-da lugar al pago de la regalía. ==

$
13 NOV. 2007

)

ul
8
E
7]
£m
E
b-]
=:
f=]
E
a]
rl

Notario de La

SERIE BN? ¡ >
1408900 30350

/

producidos para pruebas u otros fines que específicamente acuerden las
Partes. EAS A AA
1.22 Fecha de Suscripción A AA A
=> 'Bl 21 de noviembre de 2007 fecha-en que PERUPETRO y el EOEACIAca,
— suscriben el Contrato.
1.23 Fecha Efectiva =====
Jm Fecha en la que el Contratista deberá dar inicio a las Operaciones,
que será establecida dentro de los sesenta, (60) Días a partir de la

Fecha de Suscripción. ====== res

1.24 Fiscalización ======cemmooooo ooo
Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y
Minería) sobre las actividades de Exploración y Explotación realizadas

por el Contratista.

1,25 Gas Natural semmmnnns=s=====o=======: ns eso ==
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio de
encuentra en estado gaseoso o en disolución con el Petróleo. Comprende
el Gas Natural Asociado y el Gas Natural No Asociado. sissessassomm===

1.26 Gas Natural Asociado ====s=sesemranroooooooorr mos

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio. =

se===== -

8 Natural producido eM el Área de Contrato y medido en un Punto de
Fiscalización de la Producción. e

ar
Natural No Asociado iS
Gb! Natural cuya ocurrencia tiene lugar en un Reservyorio el que, a
condiciones iniolales; so hay presencia de Hidrocarburos Líquidos. “=mnm'
1.49 Hidrocarburos =============

Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

====

nin

=
¿
principalmente de carbono e hidrógeno. =====ssemeeeammmocremooeam=o
1.30 Hidrocarburos Fiscalizados 107 TE ii o
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción. mexeansemesoossoo ea
1.31 Hidrocarburos Líquidos Tesoros
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran

en estado” 1fquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos qué se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. ==ummmmn====.
1.32 Hidrocarburos Líquidos Fiscalizados =========== Tosen

Para efectos de esta definición no se consideran los” volúmenes:

oe
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en
un Punto de Fiscalizabión de la Producción. «=ssemsmamcnsnanananananas
1.33 Loy NO 2 rr rro conose
Texto Único Prdenado de la Ley N* 26221, Ley Orgánica de
Hidrocarburos, aprobado _pod Decreto Supremo N*  042-2005-EM,
ampliatorias, reglamentarias y modificatorias. ==========ess==e==
1.34 LGN o Líquidos del Gas Natural ee - -

Hidrocarburos líquidos obtenidos del Gas Natural compuestos por
mezclas /de etano, propano, butano y otros Hidrocarburos 2. pesados. : --
1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados orar
Líquidos del Gas Natural medidos en un Punto de Fiscalización de la
Producción. =
1.36 Mos ==é======

Período contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Pía del mes calendario siguiente o,
eá caso de no existir/éste, el último Día de dicho mes. ====ama==mnn=a
A
Mil (1000) pies cúbicos estándar (scf). Un (1) act es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absoluta a una temperatura base
de sesenta grados Fahrenheit (60 "Fl. er

1.38 Operaciones e

Toda actividad de Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejecución del_

N

mismo. =========== em
1.39 Parte:

PERUPETRO y el Contratista. =====s=ssse=s==ss=se=s===se=========

LAO O mms
PERUPETRO S:A., es la "impresa Estatal de Derecho Privado del Sector
Energía y Minas, ofeada por la Ley N* 26221, === e.

1.41 Petróleo ==== .. o

Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiens

en estado líquido en condiciones atmosféricas; no incluye Condensados,
Líquidos de Gas natural o Gas Natúral Licuado. PP A 1
1.42 Petróleo Fiscalizado a eii ini
Petróleo producido en el Área de Contrato y /nedido en un Punto de

” Fiscalización de la Pronación. esoo ooo

1.43 Petróleo Pesado ==========================5==== nmmo
y ==

SERIEBN" 1468901 30351

para su- Explotación el empleo de iétcdón no convencionales y/o ¿ei y

para su transporte, requieren procesos de calentamiento u ótros
procedimientos, excluyendo la—mezcla con Petróleo producido en el.
= -

mismo Yacimiento, que dé como resultado Petróleo liviano.

13 NOV. 2007

1.44 Pozo Confirmatorio- ===
Pozo que se perfora para confirmar las reservas descubiertas o para
delimitar la extensión de un-Yacimiento. ==

1.45 Pozo de Desarrollo A oo ro or reooorrsesosseso=s
Pozo que se perfora para la Producción delos Hidrocarburos
descubiertos. A A

1.46 Pozo Exploratorio ===
Pozo que se perfora con el propósito de descubrir resprvas de
(Hidrocarburos o para determinar la estratigrafía de un área en
Exploración, === ho

1.47 Producción ======
Todo tipo de actividades en el Érea de Contrato o fuera de ella en lo
que resulte Det cuya finalidad sea la extracción y panipuleo! de
Hidrocarburos del Áreá de contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación “y operación de equipos, 7

tuberías, Sistema de Trknsporte y Almacenamiento, “bucto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de métodos de

csessessesses

Lu
E

cuperación primaria y mejorada. == Y

to de Fiscalización de la Producción ==============================

Fernandini

Noterio de Li
Va
o

Lug4r o lugares ubicados por el Contratista en el fÁrea/de Contrato, o
úbicl dos por acuerdo de las Partes fuéra de ella, donde 'se realizan
ctones y determinaciones volumétricas, determinaciones del
. contenido de agua y sedimentos y otras mediciones, a fin de establecer
— el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a
las respectivas normas AGA, API y ASTM. atte laa

23 1.49 Reservorio rr es

Estrato o estratos bajo la superficie y que forman parte de un

Yacimiento, que estén produciendo o que se haya probado que sean

= capaces de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión. ================h=======3===============

— 1.50 Sistema de Transporte y Almacenamiento =
Conjunto de tuberías, estaciones de bómbeo, estaciones de compresión,

( tanques de almacenamiento, instalaciones fluviáles, sistemas de
entrega, _caminos, demás instaláciones y todo otro medio necesario Y

= útil para el transporte de los PUATOCRFEUEDE producidos en el Krea de

/ =
N | =

id

Contrato hasta un Punto de Fiscalización de la Producción, hasta el

Ducto Pringipal o hasta un ducto de terceros incluyendo el diseño,
Pf
construcción, mantenimiento y equipamiento de todo lo antes

MENCIONADO.

1.51 Subcontratisgta a eel A ao

Toda persona natural o jurídica, nacional o extranjera, contratada por
el Contratista para prestar servicios “relacionados con las
Operaciones. E MR AR O SR
1 ri
Acciones que PERUPETRO realiza para verificar el cumplimiento de las
= obligaciones contractuales del Contratista.

1.53 Tributos =========ces=sse=s=sserem=s

-.. a
Comprende impuestos, contribuciones y tasas, conforme a lo establecido
en el Código Tributario. rss

1.54 Unidades de Trabajo Exploratorio (UTE) =======esesecsserrrrr
Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los programas míñimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos “valores se establecen en función a la unidad de
trabajo más representativa de cada actividad exploratoria (km”, km, m,
A

1.55 Vigencia del Contrato a o ea
Período comprendido entre la Fecha de Suspripción. y el vencimiento del
plazo pertinente establecido en el acápite 3.1 del Contrato. =========

1.56 Yacimiento ===

ne cn
Superficie debajo de la cual existen uno o más Reservorios que estén
produciendo o que se haya probado que son capaces de progugie

A

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO

2.1 PERUPETRÓ autoriza al Contratista la realización/de las Operaciones,
de acuerdo con ly establecido en la Ley N* 26221, la legislación
pertinente_ y laÉ, estipulaciones del Contrato, con el objeto común de
descubrir y producir Hidrocarburos en el Área de Contrato. ===========

2.2 El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos en el Área de Contrato, de conformidad con lo establecido en

'

el numeral 11 de la cláusula preliminar. A
2.3 El Contratista ejecutará las Operaciones de acuerdo, a los términos que
se estipulan en el Contrato y las llevará a cabo, directamente o a
través de lsubcontratistas. En caso de operaciohes de campo fuera del 7
Área de Contrato se requerirá aprobación de PERUPETRO. ==e=se=se=s======

l S N

V
SERIEBN? 1468902
Y sE > 30352

y.

Y Pe
IDEA

) 2.5 Los representantes de PERUPETRO realizarán la Supervisión-en cualquier
momento, previa notificación, debiendo identificarse y estar
autorizados -. para tal función por  PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonáblemente estén 'a su

' PERUPETRO ejerce lal Supervisión de acuerdo a ley y de conformidad con

el Contrato. serca

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley..==

alcance en sus Operaciones, a fin de que dichos representantes puedan
cumplir su misión, la que será llevada a cabo de modo que no
intelbfiera Con éstas. o = ==
Los gastos y costos correspondientes a Aos representantes de PERUPETRO
serán de cuenta y cargo de PEROPETRO.
ko 2.6 El Contratista proporcionará y será responsable de todos los recursos
técnicos y acom loo cinc leros que se requieran ¡para la ejecución de

x /
a las Operaciones.

ilatina]

77 CLAUSULA TERCERA.- PLAZO, CONDICIONES NY GARANTÍA ==mnmmnmsenmsamamsa=l=====
3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)

Años, el que se puede extender de acuerdo a ley. Esté plazo se cuenta

a partir _de la Fecha Efectiva; salvo que de conformidad con lo

establecido en otras estipulaciones del Contrato, varíe ¡dicho plazo.== |

El plazo para la fase de explotación de Petróleo, es el que reste.

después de terminada la fase de exploración hasta completar el plazo
treinta (30) Años, contado a partir de la Fecha Efectiva, a lenos

Lu]
$
Í=
GS
10]
fe
6]
E
a
5
pS qué, de “conformidad con lo establecido en otras estipulaciones del
o

Notario de L/ma

N

Contato, varíe este plazo. erro == >
O para la fase de explotación de Gas Natural No Asociado y de
Átural No Asociado y Condensados, es el que reste después de

terminada la fase de exploración hasta completar el-—plazo de cuarenta *
(40) Años, contado a partir de la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulacionés del Contrato.
ae estarlo.

3.2 La fase de exploración,se divide en cuatro (4) períodos: cr

y
=> Subacáplte Período
32,1 Primer Dieciocho (18) Meses contados a partir de la Fecha Efectiva.
Dieciocho (18) Meses contados a partir de la terminación del
plazo señalado en el subacápite 3.2.1.
Velaticuatro (24) Meses contados a partir de la terminación
Ñ del plazo señalado en el subacápite 3.2.2.

Veinticuatro (24) Meses contados a partir de la terminación |.
del plazo señalado en el subacápite 3.2.3, j

21

-
3.3 Durante la fase de exploración el Contratista podrá pasar al siguiente
Ñ período siempre: que comunique a PENEBIRO con treinta. (30) Días de y
anticipación al vencímiento de un período er curso, su intención de —
continuar con el siguiente período, y en tanto que el Contratista no
haya incurrido en la causal de terminación prevista en el subacápite

22.3.1. La terminación por dicha causal $ lugar a la

correspondiente ejecución de la fianza. =========
3.4 Si durante cualquiera de los períodos indicados en el acápite 3.2, el-
Contratista se” viera y do, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programa mínimo de
trabajo, podrá extender dicho período hasta por un máximo de seis (4)
Meses, siempre” y cuando haya solficitado la aprobación de PERUPETRO y
para dicha extehsión con una anticipación no menor de, treinta (39)

Días al vencimiento del período en curso, y que las razones que.

sustenten la solicitud hayan sido comprobadas y aprobadas por

PERUPETRO. En este caso, el Contratista “antes del vencimiento del

período en curso, presentará una nueva fianza o prorrogará la

existente, por el nuevo plazo establecido, conforme a los requisitos x
estipulados en el acápite 3.10. En el caso que, las extensiones
otorgadas extingan el plazo, del último período de la fase de
exploración ly el Contratista decida continuar con los frabajos
exploratorios, las obligaciones de dicho período se cumplirán en una
extensión de la Tase de exploración a ser acordada porllas Partes, de
acuerdo a ley. e
Luego del bumplimiento del programa mínimo de trabajo del período en

y curso, dentro del plazo correspondiente establecido en el acápite 3.2,

É de haber hecho uso de la extensión a que se refiere el párrafo
anterior, de ser el caso, y siempre que.el trabajo haya consistido en
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO deus plazo extráordinario
de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasaf al siguiente”
período. PA. O nn
Las aprobaciones a que se refiere este/ acápite, serán otorgadas; a
criterio de ÍPERUPETRO. a eeealeieimietel

3.5 La fase de exploración podrá continuar, “a elección del Contratista,
después de la Pecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1. +,

En dicho caso, la exoneración de tributos contemplada en el acápite
ñas = /
ye a 'e
a
+
E

0 Femnandini
Notario de L

y
AS

SY 10.3 regirá hasta el vencimiento de la fase de exploración, _mientras K

SERIE BN? 1408008 , 30353

que el método de amortización lineal referido en el acápite 9.6 se

" aplicará desje la Fecha de Inicio de la Extracción Comercial, eentsme—

a ley. esoo ooo seesssseese===

En caso que el Contratista realice un descubrimiento o descubrimientos

de Hidrocarburos durante cualquier período de la fase de exploración, á

que no sea cinezcial sólo por razones de transporte, podrán solicitar
un período de retención, de hasta-—cinco (5) Años, por el Yatimiento o
Yacimientos descubiertos, con el propósito de hacer factible el
trafsporte de la producción. SAA
El derecho de retención estará sujeto, cuando menos, =a que concurran
los siguientes requisitos: rr
a) Que el Contratista pueda demostraría satisfacción de PERÚPETRO, que

los volúmenes de Hidrocarburos descubiertos en dl Área de Contrato

son insuficientes para. justificar económicamente la construcción

del Ducto Principal; A A
b) Qué el conjunto de : Aescubrimiéntos en áreas contiguas más las del

¡Contratista, es _ insuficiente para justificar económicamente la

construcción de un ducto principal; y, ES EE
c) Que el Contratista demuestre, sobre una, base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el
Área de Contrato a un lugar para su comercialización, por paa
medio de transporte. a ainia tota batea
Enicaso que el Contratista realice un descubrimiento de Gas Natural No
Asotiado o de Gas Natural No Asociado /y Condensados durante cuálquier
períbdo de la fase de exploración, podrá solicitar un período de
retención, de hasta diez (10) Años, por el' Yacimiento o Yacimientos
descubiertos, con el propósito de desarrollar el mercado. Pe Roa
En Caso que el Confratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado_o de Gas Natural No Asociado
y Condensados durante cualquier período de la fase de exploración, y
sé presenten los casds descritos en los acápites 3.6 y 3.7, el
Contratista podrá solicitar un período de retención para Petróleo Y
otro para Gas Natural No Asociado o Gas Natural No Asociado y
Condensados. para los finea indicados en dichos acápites. =
El período de retención, al que se refieren los acápites 3.6 y 3.7,
extiende el plazo del Contrato por un tiempo igual_al del/ período de
retención otorgado por PERBPETRO. esceccososcosconeeseaaanaanamamama

/
El período de retención constará por escrito. Para este efecto, el
Coftratista presentará una solicitgd a  PERUPETRO, acompañando
sz =s
3.10

=

documentación de sustento e incluyendo un cronograma de actividades a _
realizar. E E
Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período,” se
dará inicio a la fase de explotación. e
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado e
criterio de PERUPETRO, sin que ello afelte o disminuya la/ obligación
del cumplimiento del programa mínimo de trabajo del período de la fase
de exploración en Curso. ==ss=s====ees=oosesoosoeorrrrrrrmsooo==
El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada, uno de los períodos de la fase de exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad del sistema

“financiero debidamente calificada y domiciliada en el Perú y aceptada
por PERUPETRO. A solicitud de PERUPETRO, el Contratista sustituirá

cualquier fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguíentes a la
fecha de recepción por «l Contratista de la solicitud de PERUPETRO.===
El monto de_la fianza para el programa mínimo de trabajo de cada ino
derlos períodos de la fase de exploración es el que aparece indicado
en los anexos "C-1" al "C-4", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece en el Anexo
*F*, por el número de Unidades de Trabajo Exploratorio que corresponde
para caga período; según el acápite 4.6. ==

Las fianzas se emitirán para cada programa mínimo de trabajo con la
£orpa indicada en los anexos "C-1" al "C-4", según-corresponda. ======
Las fianzas para el progxama mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; endcaso
contrario, será ¡de aplicación el subacápite 22.3.3. La fianza
correspondiente al programa mínimo de trabajo del primer período será
entregada en la Fecha de Suscripción. ===============e=======5=

A

Las fianzas, en caso de prórroga de los plazos de los períodos de la
fase de diploración: deberán ser sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente. En caso
contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a j

la prórroga solicitada por el Contratista. =
« e

SERIE BN" 1468904 ! / 30354

- AE ES y /
La fianza para el programa mínimo de trabajo de cada peros de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de alcho período. ==

En caso que alguna de las fianzas que haya entregado el Contratista no
se nantuviera vigente por el plazo establecido, éste' deberá cumplir
con entregar una nueva fianza O prorrogar la existente, dentro del
plazo de quince ús) Días Útiles siguientes a la recepción por el

2
Contratista de la notificación de PERUPETRO, En caso contrario, será

==
n=

de aplicación el subacápite 22.3.3. =eÉsceesossescereremma
/ Cumplida la obligación garantizada por cada fianzá, PERUPETRO
procederá - inmediatamente a devolver al fiador, a través del

Contratista, la fianza correspondiente. —==============

La ejecución de cualquier fianza tendrá el efecto de extinguir la

obligación del Contratista de llevar a cabo el programa mínimo de

/ A trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite A Sl

¿A 3.11 Interviene PACIFIC STRATUS ENERGY LTD., para efectos -de otorgar lá
garantía corporativa que aparece como el anexo “D”. ======ntes========"

A
1 La garantía “corporativa Bubsistirá' mientras sean exigibles las

aplicación el subacápite 22.3.5, si producido algún hecho previsto en
acápite, el ¡Contratista no cimprel con sustituirla en un plazo
de quince 15) Días Útiles siguientes a la recepción por el
Contratista de la : notificación de , PERUPETRO requiriendo la”

%
E

5 %

ol obligaciones del Contratista .comprendidas en el anexo "D". Será de
£

5]

e

ís]

E

o

otario de Ll

O

V
Fecha Efectiva. o ms

4.1 El Contratista iniciará las actividades de Exploración a partir de la

4.2—El Contratista podrá hacer suelta de la totalidad del Área de Contrato
Sin lugar a sanción alguna, mediante hotificación”a PERUPETRO con una 7

_ anticipación no menor de treinta (30) Días, siempre y cuando haya dado

eS cumplimiento al prografia núñimo de trabajo del perícdo de la fase de

a

AZ - exploración -que se encuentre en curso. =
En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejára vencer el plazo del período en curso antes de

Y dar cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas aprobadas” por PERUPETRO, Éste ejecutaráí 13
fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3. essere rro
A
y El Contratista podrá hacer sueltas parciales del Área de Contrato '!

x

mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la fase de exploración que » ,
Curso.

encuentre en

Las Partes dejarán constancia mediante acta del Cómité de | Supervisión
de las áreas de las que haga suelta el Contratista. =enmmannanmacee==o==
El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construído
instalaciones que tengan relación con las Operaciones. ===e==o===mmmm
Durante la ejecución del Contrato sé efectuarán sueltas de la manera
siguiente: = =>
a) Por lo menos el veinte por ciento (20%) del Área de Contrato

original al término del tercer período descrito en el subacápite

3.2.3 y por lo menos el treinta por “ciento (30%) del Área de
Contrato origina] al término del cuarto período descrito en el
subacápite 3.2.4. ===
b) Al final del cuarto período descrito en el subacápite 3.2.4, el
Contratista deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Área de Contrato original,
incluyendo para este fin la suelta realizada según lo establecido
en el literal a) anterior, a menos que el Contratista comprometa en

(e

forma expresa actividad exploratoria, conforme a lo establecido eh
“el literal c) siguiente. =
c) Al término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato de la que no hubiera hecho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá

comprometerse a perforar un (1) Pozo Exploratorio o ejecutar cinco
(5) Unidades de Wrabajo Exploratorio (UTE) por cada diez mil
hectáreas (10,000 ha) de, Área de Contrato, cada dos (2) AÑOS. =====
4d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal lc), o en caso de
incumplimiento | de dicho compromiso, y sin perjuicio de la
aplicación de las estipulaciones contractuales ¡espectivas,
mantendrá sólo los Yacimientos descubiertos, más una área
circundante de cinco (5) kilómetros, hasta el límite del Área de
Contrato. A A A A E:
Para] efecto del acápite 4.2 se ha dividido el Área de Contrato én
parcelas rectangulares, hasta donde ha sido posible, de una extensión

x k

Y
=

SERIE B-N? 1468905 - > 30355

A

$

de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.

No es—necesario que las áreas de las que haga suelta el Contratista
Só 7

BEAN CONLÍDUAS.

Cualquier área de la que haga suelta el Contratista, incluyendo los

— Yacimientos que se encuentren dentro de la misma, revertirá al Estado
E sin costo alguno para éste ni para PERUPETRO. eo
e 4.6 El programa mínimo de trabajo para cada uno de los períodos de la fase
de exploración comprende lo siguiente: === inlaiada
/
8 A0UTES
+= Adquirir, procesar e - interpretar datos
aerogravimétricos y aeromagnéticos e Informa. sobre
E E , Trabajo de sensores rémotos e imágenes satelitales, e
— fr + Integración con otra información técnica, y análisis de
Lo datos técnicos disponibles en el Banco de Datos de
tz PERUPETRO S.A.
MJ T80UTEG A E Ñ
y += Adquirir, procesar e interpretar 400 kms de datos

sismicús 2D regionales, y
* Perforar un (1) pozo exploratorio a una profundidad
mínima de 2800 metros

4.5.3 Tercer  [.= 380UTEÓ ñ
- Periodo »  Perforar un (1) pozo exploratorio-a“una profundidad
minima de 2800 metros.

+ 380UTEÓS 3
» Perforar un (1) pozo exploratorio a una profundidad
mínima de 2800 metros. L

Femandini

Notario de Liy

a) Enlel caso del registro de líneas sísmicas 2D, los kilómetros

[
Ricayóa
SL

espondientes serán contados desde el punto de disparo inicial
e hasta el punto de disparo final de cada línea sísmica. coa
z En el caso del registro de líneas, sísmicas 3D, los kilómetros
cuadrados serán determinados por el Gxea.de superficie cubierta por
el programa ejecutado. aa
b) Las Unidades de Trabajo Exploratorio a que se refiere el presente
acápite serán cumplidas de conformidad con la tabla de
equivalencias establecida en el Anexo "F", ========================
c) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio que serán acreditadas para trabajos futuros,
serán determinadas /conforme al Anexo Q"F", sobre la base de la
diferencia entre la profundidad final alcanzada y la profundidad
establecida en el_acáópite 4.7.
r d) Antes del o Ja de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
y
4.7

actividades exploratoriás planificadas para cumplir con el número
de Unidades de Trabajo Exploratorio comprometidas para” dicho
período. El Contratista deberá comunicar a PERUPETRO cualquier
modificación del contenido de dicho programa, antes de su

ejecución, mediante un informe técnico de sustento. ===w== -
Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el' acápite 4.6, se considerarán
perforados y. én consecuencia, la obligación del Contratista cumplida,
cyando se alcance una profundidad vertigal (TVD) mínima, medida desde
la mesa rotarid, o un mínimo de cincuenta (50) metros dentro de la
“formación que acuerden las Partes antes de iniciar pa perforación de
cualquier Pozo Exploratorig. 1
Asimismo, si durante” la perforación de cualquiera de los Pozos

Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá
solicitar par por cumplida la obligación de perforación, mediante un
informe técnico de sustento, sujeto a la aprobación de PERUPETRO. ====
En caso que el Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha “declaración, un "Plan Inícial de Desarrollo" para
viabilizar la Explotación del descubrimiento Me Hidrocarburos, que
deberá incluir, entre otros, lo Biguiente: seems s=== ee
a) Caructortiticas” físicas y químicas : de los Hidrocarburos
descubiertos y porcentaje de productos asóciados e impurezas que
_ Éstos contengan. PS AO,
b) Perfiles de producción estimados, durante la Vigencia del Contrato.
para el o los Yacimientos. A A
c) El número euciuao de Pozos ad Desarrollo y su capacidad
productiva. === A]
ad) Sistema de Transporte y Almacenamiento y Puntos de A de )

la Producción Proygctados .- =mmmmsosac=ae=====

e) Ducto Principal proyectado, de ser el caso, ==== p=
£) Medidas de seguridad. rm
gy) Cronograma tentativo de todas las actividades a ejecutarse. =======
h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.
El "Plan Inicial de De

pastos específicos estimados de la Explotación / del Descubrimiento de
ÁS a

7

rollo" debe incluir las inversiones, gastos y
sEne B N> 146890 6 30356

Y e Y

Comercial al como cualquier otra información que el Contratista
Considere apropiada.
PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
) Inici3l de Desarrollo" dentro de los sesenta (60)-Días siguientes de
haberlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción S,
Comercial si la misma no es razonablemente adecuada. En caso de

Aecrepancia será de aplicación lo dispueóto en el acápite 21.2. ==
= 4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta Ñ
x (180) Días siguientes al vencimiento del plazo de sesenta (60) Días
indícado en el acápite 4.9 del Contrato. A
él La declaración de Descubrimiento Comercial no implicará la disminución
aso Es suspensión de las obligaciones del programa mínimo de trabajo del
período en Curso. »
4.11 El Desarrollo de los Hidrocarburos descubiertos, se realizará de
- Acuerdo a los programas de (trabajo presentados por el Contratista a
PERUPETRO, conforme con lo estipulado en el acápite 5.3. ==mlennanmnam”
( Y Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos _Para la presentación del
"Plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratiéta presentará las

propuestas secesalias a PERUPETRO para que se acuerden tales ajustes,
ensiones O modificaciones. esoo
4.12 E venimiendo de la fase de edploración, no afectará los términos y
plázos de los procedimiéntos antes descrítos que lestuvieran en .
ejetución a la fecha de producido dicho vencimiento. =================
4.13 En casos excepcionales, que hagan inviable el cumplimiento de las
A obligaciones y/o plazos de los períodos de log Programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
systento, las obligationes de los períodos del programa mínimo de
trabajo podrán jser sustituidas. y los plazos de los mismos prorrogados,
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista.
En ningán capo, la sustitución modificará el compromiso inicial en
3 A Unidades de Trabajo Exploratorió para la fase- de exploración,
2 disminuyendo obligaciones. rar ooo
Los cambios aceptados y aprobados por PERUPETRO En aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos  -
de las Eianzas establedidas; por lo _que, de ser— el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
CLAUSULÁ QUINTA.- EXPLOTACIÓN e=========
5

room

1

con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los
acápites 3.4 y y-10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la nueva Área incorporada.

eeeooonercocsecocnecosesessesoos

La fase de explotación se inicia al Día siguiente de la terminación de
-la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista, se podrá dar inicio anticipado
a la fase de explotación y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. En caso de período dol
retención una vez efectuada la declaración de Descubrimiento
Comercial, se dará inicio a la fase de explotación. =

El Contratista desplegará acciones razonables para que la Fecha de
Inicio de la Extraccii Comercial tenga lugar en la fecha que se
establezca de conformidad a los AehpLESR 4.8 y 4.9. eommnaseenaaaaaas
Con una anticipáción no menor_de sesenta (60) Días a la terminación de
cada año calendario a partir, de la presentación del Plan Inicial de
Desarrollo, el Contratista ¿oernerá , PERUPETRO, lo siguiente: =====
a) Un programa anual de trabajo y el presupuesto detallado de
ingresos, costos, gastos elinversiones correspondiente al siguiente
año calendario. A AAA

») Dn,
/ ingresos, costos, gastos € inversiones para la Exploración,
tendente a buscar reservas adicionales, de ser el caso. =e===ee====

programa anual de Werabajo y €l presupuesto detallado de

c) Un programa de trabajo y su proyección de ingresos, costos, gastos

e inversiones correspondientes para el Desarrollo y/o Producción
/ para los siguientes cinco (5) años calendario. serranas
El “Contratista podrá reajustar o cambiar dichos programas en el
Comité de Supervisión. =nemam=mmjmnr
Para ejecutar cada Psp de tEBajO; el Contratista utilizará el

ns

equipo y/o métodos que sean necesarios y apropiados para permitir la
evaluación y seguimiento delas óperaciones. ma
El Contratista está obligado a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y la llevára a

í cabo de acuerdo a los principigs técnicos y /económicos generalmente

IS

aceptados y en uso por la industria internacional!'de Hidrocarburos.
El Contratista tiene el derecho a utilizar en sus Operaciones los

Hidrocarburos producidos pS el Área de Contrato sin costo alguno, no
SERIE B NO 1468907 Ls a 30357

siendo por lo tanto considerados para efectos de determinar la

regalía. Dichos Hidrocarburos podrán: ser prccanados en plantas de
,

destilación primaria del Contratista para ser utilizados

Y exclusivamente en las Operaciones. eee ooo ooo
En caso que la planta de destilación cia se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser
procesados en la planta y el volumen de los productos obtenidos para
ser- usados como combustible; la diferencia de dichos volúmenes será
considerada para efectos de la determinación de la regalía. ==========

5.7 E Contratista tendrá el derecho de recuperar los Hidrocarburos

e líquidos de cualquier Gas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

2

l Natural. =

mm

Los líquidos así separados serán considerados ¡Somo Condensados para_
efectos de detexafnar la regalía del Contratista, salvo que _por
razones económicas u operativas no sea posible su recolección y pueda
mezclarse con el Petróleo y fiscalizarse juntos. =====esrrr
5.8 El Gas / Natural que no sea utilizado por el Contratista eh las
Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercíalizado/o reinyectado, el

Barreda
an

tratista podrá quemar el gas, previa “aprobación del Ministerio de
1

Femandial
etario db Y
1

Energía y Minas. =nesmmeasonoossooooooooonoosoosooooooooooooomm

lo un Yacimiento o Yacimientos” domercialmente explotables, se

K en forma continua del Área de Contrato a otra wotras áreas,
el Co Eratista y los contratistas que tengarí estas áreas, deberán
ponerse de acuerdo en la realización de un > plan de Explotación

Unitario d un plan común de Explotación. “De no llegar a un acuerdo, el

Ministerio de Energía Y Minas dispondrá el somatimiento de las

: diferencias al comité técnico de conciliación referido en el artículo
e 32%? de la Ley N* 26221 y su resolución será de obligatorio
xx ceo.

— Asimismo, cuando un Yacimiento o. Yacimientos comercialmente

explotables, se extiendan en forma continua del Área de.Contrato hacia

( áreas adyacentes no asignadas a un contratista o que no estén en

Y y proceso de negociación Concurso, licitación o sa proceso de selección

de contratista y no exista limitación en cuanto a protección
ambiental, previa aprobación de PERUPETRO a la solicitud del
Contratista, dichas áreas adyacentes seráh incorporadas al Área de

Contrato. A A
Nx
5.10 Terminada la perforación de un (1) pozo, el Contratista debe informar

a PERUPETRO la oportunidad en que el pozo será probado, de ser el
T—caso. La prueba del pozo deberá realizarse dentro de los tres (3)
Meses siguientes al término de la perforación, salvo que por razones
técnicas, el Contratista requiera un mayor plazo park realizar la á
prueba. da :
5.11 PERUPETRO podrá en todo momento inspeccionar y probar los equipos e
instrumentos de medición utilizados para medir el volumen y determinar
la calidad de los Hidrocarburos Fiscalizados. ==ssmssccocanmnsanmmmmms
Los_equipos e instrumentos de medición serán periódicamente calibrados
conforme las normas aplicables. Los representantes de PERUPETRO podrán
estar presentes en el acto. =
5.12 Antes de lá Fecha de Inicio de la Extracción Comercial y para la
determinación de lbs volúmenes. ly calidad de los Hidrocarburos—
Fiscalizados, las Partes acordarán los equipos, métodos y
procedimientos de medición correspondiente. ememmenansscceconssmemmmmn
5.13 Para la producción del Petróleo Pesado en el Área de Contrato, éste se
podrá mezclar con Petróleo liviano producido fuera del Área Contrato.
Dicho Petróleo liviano será medido y fiscalizado por las Partes en un
punto de medición al ingresar al Área de Contrato.
El volumen de dichos Hidrocarburos producidos fuera del” Área de
Contrato será descontado del yoluaas: de Hidrocarburos Fiscalizados en
el Área de Contrato para efectos de la determinación de la regalía a

mmm

pagar por el Contratista. A
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS ====s===mnmomanmama
6.1 El Contratista mantendrá a PERUPETRO _oportuna y permanentemente

informado sobre las Operaciones, proporcionándole toda la información

en la forma prevista en esta -cláusula, en la reglamentación que le
resulte aplicable y en los formatos que PERUPETRO establezca
Asimismo, proporcionará “información respecto de otros recursos
naturales o restos arqueológicos que encuentre 2 descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato. =
La información técnica, estudios, datos procesados y no procesados,

así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, “será la de mejor calidad que Maya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o siétemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistemas —

cosa

cuando proporcione la información. ==========
- 1

qa E e
SERIE BN? 1468908 " 30358

4 )

geológicos, geofísicos y de reservorios relacionados con el desarrollo

de los Yacimientos, que prepare con la información técnica obtenida
del Área de Contrato. El Contratista proporcionará también cualquier
aclaración que le solicite PERUPETRO en relación con dichos-estudios.
6.3 El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes—
de la fecha de paces de cada uno de loa peíodos de la fase de
exploración estipulados en el acápite 3/2. es=ccccccomesneanamanzaneaa
Adicionalmente, dentro de los noventa (90) osas Giguientes al
vencimiento de cada período de la fase de exploración, el Contratista
? = deberá presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservdrios con
relación a las actividades exploratorias realizadas en el período
vencido, incluyendo las del programa mínimo de trabajo
correr inte.
6.4 El Contratista presentará a  PERUPETRO un "Informe Mensual de
AS - 1 Producción" y un "Informe Mensual de Ingresos y Egresos". Ambos
informes se presentarán eñ los formatos que _ PERUPETRO entregará al
/Contratista para tal fin, a más tardar treinta (30) Días después de
cada mes calendario. A
Contratista deberá entregar a  PERUPETRO copia de_ toda la
ormación que proporcione al “Banco Central de Reserva del Perú, de
acukrdo a la cláusula décimo primera, Cuando PERUPETRO. lo requiera. ==
6.6 Dentko de los treinta (30) Días siguientes al término de cada mes
rio, el Contratista deberá entregar a PERUPETRO la relación de
los cóntratos suscritos con sus Subcontratistas_en dicho Mes Y cuando

así lo solicite, entregarle copia de los contratos que PERUPETRO
a e
: 64 PERUPETRO o el Contratista puede revelar la información obtenida de
( las Operaciones sin aprobación de la otra Parte, en los siguientes

CABOS: esee=semmncasosoooo= ==

a) A una Afiliada; =======

b)-En relación con financiaciones u obtención al seguros, suscribiendo

uN un compromiso de confidencialidad; er ==
c) En tanto así se requiera por ley, reglamento o résolución de

autoridad. competente, ificluyendo sin limitación, los reglamentos o

= resoluciones de autoridagde s gubernimentale Be organismos
aseguradores o bolsa de valores en la que los REA de dicha
Parte o de las Afiliadas de dicha Parte estén registrados; y, ====%
d) A consultores, contadores, auditores, financistas, profesionales,
¡posibles adquirentes o cegionarios de las Partes o de una
participación en el Contrato, conforme sea necesario con relación a
las Operaciones obteniendo un compromiso de confidencialidad. =
En los casos en que las Partes acuerden cominicar cierta información

de carácter confidencial o reservada a terceros, deberán dejar expresa
constancia del carácter de tal “información, a fin de que ésta no sea
divulgada por dichos terceros: a diia
6.8 PERUPETRO tiene el derecho de publicar o de cualqujer otra forma. dar a
" conocer los datos e intcmes geológicos, científicos y técnicos
_referidos a las áreas de las que el Contratista haya hecho suelta. ==
En el caso de las áreas en operación, el derecho a que se refiere el
l_patrato anterior será ejercido al vencimientó del segundo año de
recibida la información o antes si las Partes así lo acuerdan. =======
CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN SÍ
7.1 El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
S (3) miembros /de PERUPETRO o sus alternos. Un repregentante de
PERUPETRO S.A. presidirá el Comité de Supervisión, emmm
Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento dé funcionamiento dentro de los sesenta (60) Días
siguientes a la Fecha de Suscripción. seems
7.2 El Comíté de Supervisión tendrá las siguientes atribuciones: ========w= *
a El intercambio y discusión entre sus miembros de toda a la
“información relativa a las Operaciones; se==esse=meso=seees=o======
b) Evaluar la ejecución de los programas ALTO. de - trabajo de
Exploráción a que se refiere el acápite 4.6; ===s==s====ss====s=s===
€) Evaluar los planes y programas de trabajo a que se refieren los
acápites 4.8 y 5.3., así como la ejecución de los mismos; ==="======
4) verificar la ejecución de las Operaciones, para lo cual los
representantes _Me las Partes acreditados ante el Comité de
Supervisión podrán contar con la asesoría necesaria; ==============
e) Verificar, el cumplimiento de todas las obligaciones "relativas a
las! Operaciones que se establecen en el Contrato o que las Partes
actierden por cualquier otro documento; Y, ==========e=====s=ammeme=
£) Las demás atribuciones que se establecen en tel Contrato o que las
Partes acuerden: -

o emma

SERIE BNO 1468909 : 30359

Rs El Comité de Supervisión se reunirá cada vez que lo- solicite
cualesquiera de las Partes y con-la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el
Comité: de Supervisión. O
e /Cada una de las Partes se hará cargo de los gastos que implique

Mmantener a mua cpcrivos miembros en el comió de Supervisión.
TA »s la eventualidad de producirse y mantenerse en el Comité de

Swpervisión una discrepancia entre las Partes, cada una de ellas podrá
í solicitar las opiniones técnicas o legales que estime convenientes y
las someterá al Comité de Supervisión en reunión extraordinaria. De no
llegarse a un acuerdo en lá reunión extraordinaria, el asunto será
elevado a las gerencias generales de las Partes para su solución. En
“caso de subsistir la discrepancia, será_de aplicación lo dispuesto en

el acópite A
CLAUSULA OCTAVA.- REGALIA Y VALORIZACIÓN e=s======s=e=s=s==eses=s=s==========
w *%-.1 El Contratista pagará la regalía en efectivo, sobre la base de los
$ —Hidrocarburos Fiscalizados, valerizados en uno o más Puntos de
[ 15 E Fiscalización de la Producción, de conformidad con los acápites 8.3,
== 8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación 2

E estipulado! en el acápite 14.2.

£ +2 Npara los efectos de esta cláusula, los siguientes términos tendrán los

u

as=ses==eS====.

gmificados que se indican a continuación: "eme
8.2.1 Costo de Tránsporte y Almacenamiento: +s el conto, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el casó, que

ñ Cm
_%La tarifa pagada-a terceros o la Tarifa Estimada, expresada en

> / Dólares por Barril o Dólares por millones de Btu, según sea el
caso, por el transporte y almacenamiento necesario de los
Hidrocarburos Fiscalizados desde un Puntó de Fiscalización de”

A á la Producción hasta un punto de venta oO exportación,
y incluyendo el almacenamiento en ese punto; Y, ==emmanananeenas

| b) Gastos de manipuleo y despacho, así como de embarque que

an da de los Hidrocarburos Fiscalizados hasta la brida

fija de cónexión al buque o hasta las instalaciones necesarias

e para llevar a cabo la venta. ========rr
B.2.2 Período de Valorización: es cada quincena de un mes calendario,
entendíéndose que la primera quincena es el período comprendido

desde “el primero hasta el decimoquintg Día de dicho mes
Y”

= ; Y

=y Y
8.2.3

8.2.4

8.2.5

8.2.6

8.2.7

calendario, y-la sentada quincena es el período que falta para
la finalización de dicho mes calendario. —=esmesarceec=aece
POL acuerdo de las Partes, y en tanto las normas legales
correspondientes lo permitan, el Período de Valorización podrá
ser extendido o acortado, ==

sesseesesscoo=
Precio de Canasta: es el precio expresado en Dólares por Barril,
que representa el valor FOB puerto de exportación peruano,
determinado de conformidad con el subacápite 8.4.1 para el
Petróleo Fiscalizado, con el subacápite 8.4.2 para los
Condansados Fiscalizados y con el subacápite 8.4.3 para los
Líquidos del Gas Natural Fiscalizados. A
Precio Realizado: es el precio( expresado “en Dólares Por MMBtu,
efectivamente Hágado o -pagadero por un comprador al Contratista
por el Gas Natural Fiscailizado y que debe incluir cualquier otro
concepto que se derive directamente de la venta de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural
Piscalizado. ===9==== no
No ñe tomalín en consideración para el aienlo: del. Precio
Realizado: E sl a a
a) Cualquier pago (resultante de las conciliaciones de volúmenes
de Gas Natural contenidos en los respectivós sputratos de

c A
b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Consumo, ellImpuesto de Promoción Municipal y/o cualquier otro

ii

impuesto al consumo. =

Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. bicho, gosto deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el “Reglamento de
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el
que lo sustituya. ===== a
Valor del Petróleo Fiscalizado: es el resultado de multíplicar
el-—Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Piscalizado para dicho período,
precio al cual ES le habrá restado el Costo de Transporte y
Almacenamiento, de ser el Caso. sssscarrcanrrcooooorrrr roo
Valor de los Condensados Fiscalizados: és el resultado de
multiplicar los Condensados Fiscalizados de un Período de
A -
= AN

pe -

SERIE BN" 1468910 3

( Ñ 4 =

30309
-
Valorización por el Pregio de Canasta de” 10h Condensados
Fiscalizádos para dicho período, precio al cual se le habrá
1 restado el Costo de Transporte y Alacensniáito, de ser el caso.
8.2.8 Valor_-4de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidós del Gas Natural
Fiscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho
— e período, precio al cual se le habrá restado el Costo” de

_Transporte y Almacenamiento, de ser .eb caso. ===ss==se=c==cesmmma
- B.2.9 Valor del Gas Natural  Fiscalirado: . el resultado de
Í multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho periodo; precio
=> al cual se le habrá restado el Costo de Transporte y
=D Almacenamiento, de ser el caso.
8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
Comercial de Hidrocarburos optará por la aplicación de una de las dos
a y! metodologías establecidas en los subacápites 8.3.1 y 8.3.2, ¡Juego de
E lo cual, no podrá efectuar cambio de metodología durante elrresto de
E] la Vigencia del Contrato. =
8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas
Natural Fiscalizados, y otro porcentaje de regalía para el Gas
Natural Fiscalizado, por cada Período de Valorización, de

cuerdo a la siguiente tabla: sema

Prodúcción Fiscalizada Regalía
y  MBDC _ en porcentaje (%)
ME: A E a: > - ee]
po 5-10 | 1202-2702 |
ER AAA 2 Y

MBDC: Miles de Barriles por día calendario ===
Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados
y los Líquidos del Gas Natural Fiscalizados, sea menor o igual a
5 MBDC se aplicara el porcentaje de regalía de 12.02%. cis
dicho promedio ¡sea igual o mayor a 100 MBDC se aplicará el
l porcentaje de regalía de 27.02%. Cuando dicho promedio esté
y Entre 5 MBDC_y 100 MBDC se aplicará el porcentaje de regalía

que resulte de aplicar el métlodo de interpolación lineal.

£
e

La regalía que el Contratista deberá pagar por los Hidrocarburos
Tuidon Fiscalizados y los Líquidos del a Natural
Fiscalizados, será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidgocarburos a la suma del Valor
del Petróleo Fiscalizado, el Valor de los Líquidos del Gas
Natural Fiscalizados y el Valor de los Condensados Fiscalizádo5 .
en el Período de Valorización. rr
En el caso de Gas Natural Fiscalizado para determinar su.
promedio en barriles por día, se utilizará la siguiente
equivalencia: Barriles serán ¡equivalentes al volumen de Gas
Natural Fiscalizado expresado en pies cúbicos estándar divididos
entre el factor cinco mil seisciéntos veintiséis (5,626). ======
La regalía que el, Contratista deberá pagar por el Gas Natural
Fiscalizadpo, será el resultado de aplicar el porcentaje de
regalía obtenido para dicho Hidrocarburo al Valor del Gas
Natural Fiscalizado, en el Período de Valorización. ======maz==== S
Metodología por Resultado Económico (RRE): Conforme a esta
metodología, el porcentaje de regalía sérá el resultado de sumar
el porcentaje de la regalía fija del 12.02% más el porcentaje de,
la regalía vazi4ble, de acuerdo a lo siguiente: ===qunmmanammmma

RRE =  1202% + RV N ;
a z
ave[ Leda], [1 Mio Ñ
XS 1+(FR,, -1.15)
ví
a Í
Donde: . ¡ LS,
RYO: Regalía Variable %, | ñ

FR 1): _- FactorRes

La Regalía Variable se Aplica cuando! FR ,,> 1.15, y en el rango de:
ys 5 =A

0% < Regalía Variable ES 20% ¡
Para resultados negativos de RV se considera 0%, para resultados de RV
mayores a 20%, se considera 20%

X 41: Ingresos correspondientes al periodo anual anterior al momento enel
cual se hace el cálculo de la Regalla Variable. Ei los
conceptos aplicables al Factor R y;

Y 14: Egresos correspondientes al perlodo anyal anterior al oral en el

- cual se hace el cálculo de la Regalía Variable. Comprenden los-
conceptos aplicables al Factor R ¡4
Factor Rui Es el cociente entre los ingresos y egresod acumulados desde
1 lá Fecha de Suscripción hasta el período t-1, inclusive,
ES 1 A

si Z 74

/
SERIEBÑS 1468911 — -— 7 y -
N sa E 30361

Perlodo 4:  /Perlodo anual anterior al momento en el cual se hace el
cálculo de la Regalía Variable.
Donde:
Ingresos acumulados: sE
Acum|PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] + =
Acum|[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[O!]
L —* PFP Producción Fiscalizada de Petróleo.
PCP / Precio de Canasta para Petróleo.
<ETAP Costos de Transporte y Almacenamiento para Petróleo.
Ñ PFC Producción Fiscalizada de Corídensados.
A Pcc Precio de Canasta para Condensados.
es CTAC Pon older y Almacenamiento para Condensados.
PFG “Producción Fiscalizada de Gas Nalbral.
PRG Precio Realizado de Gas Natural.
CTAG Costo de Transporte y Almacenamiento para Gas Natural.
Xx PFL Producción Fiscalizada de Líquidos del Gas Natural.
PCL Precio de Canasta para Líquidos del Gas Natural.
+ CTAL Costos de Transporte y Almacenamignto para Líquidos del
Gas Natural.
ol = Otros ingresos. Í
Egresos acumulados:
ES Acum (Inversión + Gastos + Regalía + Otros Egresos) —
Él detalle de los ingresos y egresos así como la oportunidad del
registro de los componebites/ del Facto? Re, se especifican en
0 el anexo "E" - Procedimiento Contable. ===
El cálculo del porcentaje de la Regalía Variable se efectúa dos

veces al año: una en el mes de enero, con información de los

e?

4Nnoon$4+. ..4u.04000:00.08

))

Ingresos y Egresos de enero a diciembre del año calendario
anterior; y otra en el mes de julio, -con- información de julio
del año calendario anterior a junio del año calendario

corriente. ========: a aaa laa leida
B.4 Para los efectos del Contrato, el Presto de cada una de las clases de_

Hidrocarburos rApcalizados será expresado en Dólares por Barril o en

=$ Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación: e e pe

8.4.1 Para la determinación del Precio de Canasta del Petróleo

YN Fiscalizado, se procederá de la siguiente manera: ===se===e=====m

E : a) Con una anticipación no menor de noventa (90) Días a la Fecha

de Inicio de la pxtracción Comercial de Petróleo las Partes

+ determinarán la calidad de Petróleo qué se va“a producir en el
Área de Contrato. ==s===s=====e====s==========s=sss===========o  -

V po r hb) Dentro de los, treinta—(30) Días siguientes a %a determinatión

a que se refiere el literal anterior, las Partes seleccionarán

sá i una canasta de Petróleo de hasta un máximo de cuatro (4)

componentes los que deberán cumplir lo siguiente: atada

«y A

SY
1. Que sean de calidad similar al Petróleo que Be vaya a
medir en un Punto de Fiscalización de la Producción; ====
2. Que sus cotizaciones aparezcan regularmente en la
publicación "Platt's Oilgram Price Report" u otra fuente
reconocida por la industria petrolera y acordada por las
Partes; y, ==

3. Que sean competitivos en el mercado o mercados a los
cuales podría venderse el Petróleo que se vaya a medir en
un Punto de Fiscalización de la Producción. =============

c) Una" vez determinado lo establecido en, los literales
precedentes, las Partes suscribirán un "Acuerdo an
Valorización". en, el que establecerán los términos y
condiciones, adicionales a los que se detallan en este
subacápite y que se requieran para su correcta aplicación. ===
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sed necesario establecer por
razón de calidad. Los ajustes por calidad considerarán premios
y/o castigos por mejoramiento y/o degradación de la calidad

del Petróleo Fiscalizado <on relación a la calidad de los —
tipos de Petróleo que integran la canasta. Asimismo, en eli

"Acuerdo de Valorización" se establecerá su vigencia y la
periodicidad com que Aébark revisarse los métodos y
procedimientos que se acuerden, de manera que en todo momento
se garantice una determinación realista de los precios del
Petróleo Fiscalizado. Si alguna de las Partes en cualquier
momento considera que la aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización" _no
da como resultado una Meterminación realista del valor FOB
puerto de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros/ métodos y
procedimientos que efectivamente produzcan dicho resultado. ==
4) ada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscalizado, a fin de
verificar que sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya
no se cumple, las Partes deberán modíficar la canasta dentro
de los treinta (30) Días siguientes a la fecha en que se
inició la revísión de la canasta. Si vencido este plazo las

EN
SERIE BN" 1468912 30362

(

Partes no hubieran acordado una mueva canasta, se procederá de
conformidad con lo estipulado en el subacápite 8.4.5. ========
Si se verifica que la gravedad API (promedio ponderado),
Xx contenido de azufre, u otro elemento que mida la calidad del

— dl Petróleo Fiscalizado hublera variado significativamente con
relación a la calidad de los componentes que integran la
canasta (promedio aritmético simple), las Partes deberán
2 modificar la composición de lh canasta con el objeto de que la
misma refleje la calidad del Petróleo Fiscalizado. =====se====
en e) En la eventualidad que en el futuro el precio de uno o más de
los tipos de Pétróleo que integran la canasta fuefa cotizado -—
en moneda distinta a Dólares, dichos precios serán convertidos
a Dólares a las tasas de cambio vigentes en las fechas dercada
una de las referidas cotizaciones. Los tipos de cambio a
utílizarse serán el promedio de las tasas de cambio cótizadas
2 pox- el Citibank N.A. de Nueva York, Nueva York. A falta de
" esta institución, las Partes acordarán otra que la sustituya  -
3 adecuadamente.
S £) El /Precio de Canasta “que se utilizará para calcular la
valorización del Petróleo Fiscalizado en un Período de
Valorización será determinado de la siguiente manera:

11. Se determina el precio promedio de cada uno de los tipos

otarlo de Li

de Petróleo que integrán la canasta, calculando la media
aritmética de sus cotizaciones publicadas en el Período
de Valorización. Sólo se considerarán los Días en los que
todos los componentes que integran la -canasta, hayan sido
ze cotizados. Queda entendido que si en una edición regular
del "Platt's Oilgram Price report" aparecieran dos o más
F cotizaciones para el mismo componente de la canasta, se
Ñ = utilizará la cotización de fecha más cercaná a la fecha
- de la publicación, ("Prompt Market"); y, A A
2. Los precios promedio resultantes de acuerdo a lo antes

/ indicado, para cada uno de los componkciiaa de la canasta, —
=— serán a su vez promediados, para así obtener el Precio de
Canasta correspondiente al valor dél Petróleo

/ Fiscalizado. == PR A
8.4.2 Para la determinación del Precio de Canasta de los Condensados [
Fiscalizados se procederá' de- acuerdo a lo establecido en el
HicipiEs. 8.4.1, en lo que resulte aplicable, Las vartas podrán

> / ==

acordar los ajustes necesarios para que el Precio “de Canasta
refleje en la mejor form el valor de los  Condensados
Fiscalizados. sees rrpp
8.4.3 Para la determinación del Precio de Canasta de los Líquidos del
Gas Natural Fiscalizados se procederá de acuerdo a Lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar los ajustes necesarios para que el
y Precio de Canasta refleje en la mejor forma el valor de los
Líquidos del Gas Natural Fiscalizados. iii
B.4.4 El precio del Gas Natyral Fiscalizado estará representado por el
Precio Realizado, el mismo.que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación dentro
del territorio nacional, según fuera el caso. El valor mínimo a
aplicar como Precio Realizado, será de 0.60 US$ / MMBtu. «======
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
acuerdos contempladog en este acápite, será de aplicación lo
dispuesto en el acápite 21.2. o
Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del
anexo "E", Procedimiento Contable; si en cualquier momento las Partes
establecieran que ha habido un error en el cálculo del factor R t-1 y
que de dicho error resultara que debe aplicarse un factor R;., distinto
al aplicado o que debió aplicarse en un momento distinto a aquel en
que se aplicó, se procederá a realizar la correspondiente corrección
con efecto al período en que se incurrió en el error, reajustándose a
/ partir de ese período el porcentaje de regalía. Todo ajuste producto
de un menor pago de la regálía, devengará intereses a favor de la
Parte afectada desde el momento en que se coEo al error. Las
devoluciones que se haga al Contratista por un mayor pago de la
regalía serán realizadas con cargo a los saldos que PERUPETRO tenga
que transferir al Tesoro. s=sss=s=ss=essssseeeoscesooossossossesses===
El monto ds a regalía se calculará para cada Período de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la ¡quintena correspondiente, debiendo PERUPETRO
extender el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estaíá sustentado por las boletas. de fiscalización que PERUPETRO
lirá con entregar al Contratista debidamente firmadas en señal de
Conformidad.
Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pondrá a MaS de

=

ZN
SERIEBN? 1468913 = 3036 3

7

PERUPETRO los Hidrocarburos de su propiedad. extraidos del Área de
Contrato, en la cantidad necesaria que cubra el monto mr los

gastos incurridos y tos intereses corresponiienten egún el acápite

19.6. s========= pa casos

CLAUSULA NOVENA - TRIBUTOS PRE A

> 9.1 El Contratista está sujeto al régimen tributario común de la República

E del Perú, que incluye al régimen tributario común del Impuesto a la
Renta, así como a las normas específicas que-al respecto se sstablera

en la-Ley N* 26221, vigentes en la Fecha de Suscripción. ======m=======

mm

El Estado, a través del Ministerio de Economía y Finanzas, garantiza

al Contratista, el beneficio de estabilidad tributaria durante la

Vigencia del Contrato, por lo hésr quedará sujeto, únicamente, al

régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo

establecido en «el “Reglamento de la, Garlkntía de la Estabilidad

Tributaria y de las Normas Tributarias de la Ley N* 26221, Ley

Orgánica de Hidrocarburos”, aprobado por Decreto Supremo Ño. 32-95-EF,

s en la "Ley que regula los Contratos de Estabilidad con el Estado al
N amparo/de las Leyes Sectoriales - Ley N* 27343" en lo que corresponda

y y «o la “Ley de Actualización en Hidrocarburos - Ley N* 27377". =

É 9.2 La ? exportación de Hidrocarburos provenientes del Área de Contrato que
realice el Contratista está exenta de todo Tributo” incluyendo

aquellos que requieren mención expresa. E E
pago por concepto de canon, qpbzecanon Y participación ex ¿da renta”
seká de cargo de PERUPETRO. o
tratigta de conformidad con los dispositivos legales vigentes,
los Tributos aplicables a las importaciones de bienes e insumos

a ley. O EC
9.5 De conformidad con lo dispuesto por el artículo 87” del Código

, Tributario, el Contratista drá, llevar gu contabilidad en Dólares y

por lo tanto, la determinación de la base imponible de los Tributos

£ ) 4 que sean de cárgo suyo, así como el monto de dichos Tributos y el pago
de los mismos, se efectuará de acuerdo a ley. ==================

9.6 Se precisa que el Contratista utilizará el método de amortización

lineal” en un período de cinco (5) ejercicios anuales, contados a
partir del ejercicio al que corresponda la Fecha de Inicio de la”
Extracción Comercial.

La referida amortización lineal se aplicará a todos los gastos de

SMexploración y Desarrollo y a todas las inversiones que realice el
a? _ « ) 5

a
ES

E Xx > =
¡ CLAUSULA DECIMA - DERECHOS ADUANEROS 0 0 0 0 0

10.1

10.2

10.3

10.4

Contratista desde la Fecha de Suscripción dell Contrato hasta_la Fecha
de Inicio de la Extracción Comercial, A
Queda” estipulado que el plazo de amortización antes referido será
extendido;- sin exceder en ningún caso el plazo del Contrato, si por
razones de precios úd por cualquiér otro factor acordado por las Partes
y luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista arrojase un
resultado negativo o una pérdida fiscal, que a criterio del
Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión
del plazo de afortización será puesta en conocimiento previo_de la
Superintendencia Nacional de Administración Tributaria. = --

ma
El Contratista está autorizado a importar en forma definitiva o
temporal, 2 conformidad -con los dispositivos legales yigentes,
cualquier bien necesario para la económica y Bficiente ejecución de
Zlas Operacion. reos
El Contratista podrá importar temporaJuente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año tasta por dos (2) veces; quien; gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con. la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórroga del
régimen Ye importación temporal.
El procedimiento, los requisitos y garantías necesarias para la

aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias. ==
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de plocación: se encuentra
exonerada de todo Tributo, —incluyendo aquellos que pequieren/ mención
expresa, siempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de acuerdo a lo establecido en el
artículo 56* de la Ley N* 26221. El beneficio se aplicará por el
plazo que dure dicha fase. A

AS
Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las

y

SN

a
SERIE BN? 1468914 E : / 30384 _

x

y
actividades de Exploración en la Laso de explotación, serán de cargo y

costo del—importador. nm
10.5 PERUPETRÓ poúrá inspeccionar los bienes importados en forma definitiva
o temporal bajo esta queda E para lhs actividades de Exploración de
la fase de exploración, para verificar si dichos bienes han sido

- 7 Amportados exclusivamente para las Operaciones. mr...
10.6El tontratista deberá informar periódicamente a PERUPETRO sobre los
S bienes e insumos que hayán sido exonerados de Tributos, de acuerdo a
lo dispuesto en el artículo 56” de la Ley N% 26221. s=sceseammmnza====
El Confratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización de
PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforme a lo dispuesto en el artículo 57*
de la Ley NO 26221. mn,
CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS ===
11.1 Garantía del Estado soso"
Interviene en el _Contrago el AOS CERESAr, de ReÑerya del Perú, de
conformidad con lo dispuesto en a Ley N” 26221 y por el Decreto
1 Legislativo N” 668, para_otorgar por el Estado al Contratiéíta las
garantías que se indica en la presente cláusula, de acuerdo al régimen
legal vigente en la Fecha de Suscripción. aeesseoodoseseocosseooronen
Las garantías due se otorga en-la presente cláusula son de alcance
también para el caso de una eventual cesión, con sujeción a la Ley de

drocarburos y al presente Contrato. ====e=ecosr

Card o
co Central de Reserva del Perú, en representación del Estado y
limiento de las disposiciones” legales vigentes a la Fecha de
Suscrifción, garantiza que el Contratista gozará del régimen cambiario
Ten' wvigór en la Fecha de Suscripción y, en consecuencia, que el
Contratista. tendrá el derecho a + dÍsponibilidad, libre tenencia,
“uso y disposición interna y externa de, moneda extranjera, así como la
libre convertibilidad de moneda nacional a moneda extranjera en el
y mercado cambiario de oferta y demanda, en los términos y condiciones
que se indica en la Presente cláusula. = ai an=po=

En ese sentido, / el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de acuerdo al -

régimen legal vigente en la Fecha de Suscripción: e
> a) Libre disposición por el Contratista de hasta el ciento por ciento
« (100%) de las divisas generadas por sus exportaciones de los
k ES ”
11.3

Hidrocarburos Fiscalizados, las que podrá disponer directamente en
sus cuentas bancarias, en el país o en el exterior. ===peese=amanmn
b) Libre disposición y derécho a convertir libremente a divisas hasta
el ciento por ciento (100%) de la moneda nacional “resultante de sus -
ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho
a depositar directamente en sus cuentas bancarias, en el país o en

el exterior, tanto las divigas como la moneda nacional. == -
e) Derecho ía mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el pais coso en el exterior, tener el
control y pe uso de tales cuéntas y a mantener y disponer
libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.
4) Sin perjuácio de todo «lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterjor,

sin restricción alguna, sus utilidades netas anuales, determinadas

con ayreglo a ley. E
Disponibilidad y Conversión a Divibas =========: ame ooooo===
Queda convenido que el Contratista acudirá a las entidades del sistema

“financiero- establecidas en el país para acceder a la conversión a

divisas, a que se refiere el literal b) del acápite 11.2. ==== -
En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parciálmente por las
entidades antes mencionadas, el Bando Central de “Reserva del Perú
garantiza que proporcionará las divisas necesarias. ===
Para el fin indicado, el Contratistá deberá. dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema fihanciero, en las que se
le informe la imposibilidad de atender, en todo o en parte, sus
requerimientos de divisas. O
Las comunicaciones de las entidades del sistema financiero serán
válidas por los dos Días Útiles ulteriores a la fecha de su emisión.
amen de las lla.m. del Día Útil siguiente al de la presentación de
los” documentos precedentemente indicados, el Banco Central comunicará
al VTontratista el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el
mismo día del contravalor en moneda nacional. ==eeesossesecaccaemsanas
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco Central
de Reberva idel Perú, le comunicará al Día Útil siguiente, con lá misma

E:
1
da K

SERIE BNO 1468915 30365 -

limitación horarid, el tipo de cambio que regirá para la conversión,
de efectuársela ese mismo dla. o

Sin perjuicio de lo anterior, enlcaso de que el Banco Central de

Reserva del Perú COMPIDDARS., oportunamente, que dicha disponibilidad

= no puede_ser atendida total o parcialmente por las entidades anteb-
mencionadas, notificará, al Contratista para que acuda al Banco Central

/ de Reserva del Perú con la yponeda nacional correspondiente para dar
cumplimiento a la conversión a divisas. ==

11.4 Modificaciones al Régimen Cambikrio ==========aserra nooo oo ===

El Banco Central de Reserva del Perú, en representación del Estado,

A

garantita que el régimen contenido en esta cláusula continuará “siendo
de aplicación para el Contratista, durante la Vigencia del Contrato. =
En caso de que por cualquier circunstancia el tipo de cambio no fuera
determinado por la oferta y demanda, el tipo de cambio aplicable a
XV Xcontratista será: La
a) Si se estableciera un tipo de cambio oficial único, de “igual valor

para todas las operaciones en moneda EAST ESa o vinguladas a
ésta, a paytir de su fecha de vigencia éste será el utilizado bajo —
hi el Contrato.
% b) De establecerse un CG egimen de tipos de cambio diferenciados,
: múltiples o si se Miera diferentes valoreó a un tipo de cambio

nico, el tipo -de cambio a ser utilizado para todas las operaciones
4 del Contratista mera el más alto respecto de la monéda extranjera.
/ 11.5 aplicación de Otras Normas Legales canmmmnanenemnlenmnasm=ssosse=amas
arantías que otorga el Banco Central de Reservi” del Perú al
Contrytista subsistirán ate La Vigencia del Cangxaro: PO A
El Con! ratista tendrá derecho a acogerse total o parcialmente, cuando
resultel pertinente, a nuevos dispositivos legales de cambio 6 dorar
cambiar: 'Ñ“s que se emitan durante la Vigencia del Contrato, noiapeia
aquéllos que traten aspectos cambiarios no contemplados en la presente
— cláusula, siempre que tengan un carácter general o sean de aplicación
a la actividad de Hidrocarburos. El acogimiento-a los nuevos
ú dispositivos o normas antes indicados no afectará la vigencia de las
garantías a que se refisre lá presente cláusule, ni el ejercicio de
aquellas garantías que se refieran a aspectos distintos a los
contemplados en los nuevos dispositivos o normas a los que se hubiere S
acogido el Cohtratista. hesmmnnnmnndercim
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, _retomar las garantías que escogió no utilizar
cransstariimente y que “retomar tales garantías no crea derechos ni

)
x Primer párrafo del acápite 11.4. ======

“uo

Ñ
- 3 1
obligaciones para el Contratista respecto del período en que se acogió

a los nuevos disfositivos o normas antes señalados. = o
Asimismo, se precisa que retomar tales garantías, en nada afecta a
éstasi o a las demás garantías, ni “crea derechos u obligaciones
adicionales para el contratista. ld I
El acogimiento por el CORETACIMER a los nuevos /dispositivos legales de
cambio oO normas cambiarias, así como su decisión de retomar las
garantías que escogi6 no irte transitoriamente, deberán ser
communicádas por escritg al-Banco Central de feserva del Perú y a

PERUPETRO. ¿o

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

11.6 Información Económica ==
El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad,
con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto
Ley No 261231 coc
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES
12.1 Las Partes convienen que al término del quinto AñO contado a partir de

la Fecha de Inicio de la Extracción “Tomercial, el Contratista habrá

sustituido a todo su personal extranjero por personal peruano de

equivalentes calificaciones profesionales; Se exceptúa de lo anterior

a personal extranjero para cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente especializados, en
relación con las Operaciones. El Contratista conviene en tapacitar y
entrenar al _personal peruano en la realización de trabajos
técnicamente especializados a fin que personal peruano pueda sustituir
"progresivamente al personal extranjero en la realización de dichos
trabajos. A
12.2 Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadíatica del, +
personal a su servicio para las Operaciones, de acuerdo al formato que
PERUPETRO entregue al ontratista. mu
CLAUSULA DECIMA TERCERA. - PROTECCION, AMBIENTAL Y RELACIONES COMUNITARIAS == ]
13.1 Él Contratista se obliga a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
/ aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley
Ne 28611, Ley General del Ambiente y modificatorias, así *comó las,
demás disposiciones ambientales vigentes en lo que sea aplicable, ==== Í

-.-

Y
SERIEBN? 1468916 30366

l 1

desarrollo sostenible, de la conservación y protección del ambiente de

acuerdo a las leyes y:reglamentos de protección ambiental, “sobre
comunidades nativas y campesinas, y a los convenios internacionales
a ratificados por el Estado Peruano. Asimismo, deberá respetar la
cultura, usos, costumbres, principios y valores de las comunidades,
manteniendo una adecuada armonía con el Estado Peruano y la sociedad
Cl
13.3El Contratista utilizará las mejores técnicas «disponibles en las
prácticas de la industria internacional, con observancia de las Leyes

y regulaciones ambientales, «sobre la prevención y control de la
EN contaminación ambiental aplicables a las Operaciones; asimismo
“conducirá las Operaciones conforme a las regulaciones vigentes sobre
_preservación de la diversidad biológica, de los recursos naturales y

la preservación de la seguridad y salud de la población y de su
—personal . A

CLAUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION
ys

CONTRA PERDIDAS a
14.1 El Contratista debe adoptar toda medida tazonable. “para prevenir la
pérdida o desperdicio de los Hidrocarburos en la superficie o en el
subsuelo de cualquier formá, durante las actividades de Exploración y

EXPLORACIÓN.

En caso de derrames de Hidrocarburos en la superficie, “En el Área de
mtrato o fuera de ella, que deban ser informados_de acuerdo a las
a legales vigentes, el Contratista deberá comunicar
atamente este hecho a PERUPETRO, indicándole el volumen estimado
lerrame y las acciones tomadas” para subsanar las causas deb mismo.
tiene el derecho de | verificar él volumen del derrame Y
analidar sus causas. iii]
En caso de pérdidas en la superficie, en el Área de Contrato dy fuera
de ella, antes del Punto de Fiscalización de la Producción; debido a

negligencia grave O conducta dolosa del Contratista, el volumen

perdido será valorizado de acuerdo con la cláusula octava e incluido

en el cálculo de la regalía, sin perjuicio de 16 estipulado en el e

y TAcápite IL
En caso de pérdidas! antes del Punto de Fiscalización de la Producción
en situaciones distintas a las descritas en El párrafo anterior y que
den origen a una compensación al Contratista por parte de terceros, el
monto de la compeñsación recibida por los. Hidrocarburos pezdidos,
multiplicado por el factor que resulte de dividir el monto de la

a -
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
Fiscalización de la Producción al que correspohdan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre “sb valor de;
tales Hidrocarburos Físcalizados, determinado de acuerdo al acápite
8.2 en la misma quincena, será el monto que el. Contratista deberá
pagar por concepto de regalía pbÉí los Hidrocarburos perdidos, a más *
tardar al segundo Día útil de recibida dicha compensación, sin ,
perjuicio de lo estipulado en el acápite 13.1. com
CLAUSULA DECIMA QUINTA.- CAPACITACIONY TRANSFERENCIA DE TECNOLOGIA =======
15.1 En cumplimiento de lo establécido por el artítulo 29” de la Ley N*
26221, $1 Contratista se obliga a poner a disposicióh de PERUPETRO, en
cada año calendario durante la Vigencia del Contrato, -la sigliente

A

=
ésta el año calendario en que tenga lugar la Fecha de inicio de 3
Extracción Comercial. /
partir del año calendario siguiente al de la Fecha de Inicio de
Extracción Comercial.
El primer pago se efectuará en la Fecha de Suscripción en un monto que
se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días
que falten para completar el año calendario en curso entre trescientos Sd
sesenta y cinco (365) ., ns
El aporte anual de capacitación en caso del literal b), será el que !

corresponda al tramo en que se encuentre la producción diaria promedio

de los Hidrocarburos Fiscalizadós en el año calendario anteriof, la
cual se obtendrá dsviaienfio el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días. un

Éara determinar los Barriles / Día en caso de producción de Gas-
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles 1
serán equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor_cinco mil seiscientos veintiséis

(5,626). =======================

nm
Los pagos a que se refiere el presente acápite; excepto el primer
pago, serán efectuados durante el Mes de enero de cada año calendario.
Los pagos podrán hacerse mediante transferencia bancaria Siguiendo las
instrucciones que PERUPETRO proporcionará para estos efectos. ========

Si E
SERIEBN 1468917 po 30367

1 s=$
/

2 El Contratista cumplirá con las obligaciones establecidas en el
acápite 15,1 depositando el aporte en la cuenta que PERUPETRO le

eater. rr
PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del pago, dentro de los cinco (5) Días Útiles de haber

recibido el aporte. rm

AS
15.3 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en

e. conocimiento de PERUPETRO. A
15.4 El Contratista se compromete, tirate la fase de explotación y de ser
posiblea durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
de donde provengan, complementar su formación académica, todo ello de -
'acuerdo a la legislación vigente en la República del- Perú, sin que
esto _genere dependencia ¿laboral alguna. Asimismo, el Contratista
pondrá dicho programa da conca lmiato de PERUPETRO. een
CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION co
16.1En caso que el Contratista llegue a un acuerdo para ceder su POMELO
o contractual o asociarse con un tercero en el Contrato, procederá S
notificar a PERUPETRO respécto de dicho acuerdo. A la notificación
rá acompañarse la solicitud de calificación del cesionarío o del
tkrcero, correspondiéndole a estos últimos cumplir con adjuntar la
Ímación Complementaria que redulte nécesaria para su calificación

e
se llkvaríá a cabo mediante la modificación del Contrato, conforme a

Sas s osos os o ooo co ooo ooopes==c=s

ley. =hx

5 5 / "16.2 El Contratista, previa notificación a ÉERUPETRO, podrá ceder su
posición contractual o asociarse a una Afiliada, conforme-a ley. PP...

16.3 El cesionario o el tercero otorgará todas las garantías y' asumirá

todos: los derechos, Yesponsabilidades y obligaciones derivadas del

Su
t CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR ==:

17.1Ninguna de las Partes es imputable por la inejecución de una

eS
Contrato. ss

obligación o su ComplaMianko parcial, tardío o defectuoso, durante el-
3 E Z
término en que dicha Parte obligadal se vea afectada por causa de Caso
f : Fortuito o Fuerza Mayor y siempre que acredite -que tal causa impide su

debido cumplimiento. sr nooo soooSooo=
- A ) = -
Y:
17.2

17.3

La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la caugal
a la otra Parte respecto de tal evento y acreditará la formal en que
afecta la ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince
(15) Días siguientes de recibida la notificación antes mencionada. La
no respuesta de la Parte notificada en el plazo señalado se entenderá
como aceptación de la causal invocada. rr

En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará.sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el Contrato, debiendo
las Partes continuar con la ejecución de las obligaciones
contractuales no afectadas en cualquier forma por dicha causa. =======

La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el Cumplimiento de las obligaciones y condiciones
dontractuales dentro de un período de tiempo yazonable,/ luego que
dicha causa o causas hubieran desaparegido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con la Parte
afectada en este esfuerzo. rr

En los casos de huelga, paro u otros similares, una de las Partes no
podrá imponer a la otra una solución contraria a su voluntad. ========

El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento de las obligaciones
contractuales, será agregado al plazo previsto para el cumplimiento de
dichas obligaciones, y si fuera el caso, al de la fase correspondiente
del Contrato y al plazo de Vigencia del Contrato. ===

Si la causa de Caso Fortuito P Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser Ajestiaas durante al lapso en que tal causa afecte la indicada
ejecución p durante el lapso en que PERUPETRO no; se proñuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar
o sustituir dicha fianza, según sea necesario. ===s==ccs=ss=oiescesse==

Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista o mientras no se resuelva la discrepancia que.
pudiere haberse producido sobre gu existencia, quedará en suspenso el

y A
_ í

SERIEBN? 1468918 — 30368

eS

cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal de
Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste

reanudará la ejecución del programa mínimo dertrabajo tan pronto cesen

los efectos de la indicada causal. == se===ses
17.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y

cooperación de las autoridades correspondientes del Gobierno a fin que

se tomen las medidas necesarias para asegurar una implementación y
operación continuada y segura de las actividades previstas bajo el

A A A
' 1 Se conviene que cuando ualquiera de las Partes, a su solo
criterio, considere que su” personal o el de sus sibconezaliatas m6
fuedan actuar dentro del Área de Contrato con la seguridad necesaria
k i en cuanto a su integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida por la otra
Parte, E o
17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito
o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista podrá resolver el Contrato, pará lo cual
rá comunicar su decisión a PERUPETRO con una anticipación no menor
reinta (230) Días a la fecha en la cual hará suelta del Área úe

CO A

Notario de lJma
al

'siciones de esta cláusula décimo sétima no son aplicables a

principios y las prácticas contables establecidas y aceptadas en el

3 Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados (y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos

a incurridos en,cada ejercicio. Por otro lado, dentro de los ciento;
veinte (120) Días cóntados a partir de la Fecha de Suscripción, el

“Contratista proporcionará a- PERUPETRO úna copia en idioma castellano
1 “Manual de Procedimientos Contables" que haya decidido proponer _—
vid registrar sus operaciones. ========:

e xa =
El "Manual de Procedim'entos Contables" deberá” contener entre otros,
Lo siguiente:
a) Idioma y moneda en que se llevarán los registros contables; =======
b) Principios y prácticas contables aplicables; =====e=seemeseseee=e===
c) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional parvipara de Empresas y Valores
(CONASEV); =

'd) Mecanishos de identificación de las cuentas correspondientes al

18.2

18.3

Contrato y otros contratos por Hidrocarburos», a las actividades
relacionadas y a las otras actividades; rd
lingreñón; inversiones, costos. y
gastos comunes, al Contrato, a otros contratos' por Hidrocarburo;
1
£) Determinación de las cuentas de ingresos y egresos y de los
registros detalladós para efectos del cálculo del factor Re.,, así

como el detalle de los procedimientos descritos en el anexo "E" del
¿

e) Mecanismos de imputación de los

actividades relacionadas y a las otras actividades; y, =

Contrato, de ser el Caso. nro
De haberse incluido en el "Manual de Procedimientos Contables" lo
descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R¿., a que se
contrae dicho literal o, 38 su defecto, las sugerencias que considere
para mejorar y/o ampliar dicho procedimiento. De no haber un
prominciamiento por parte de PERUPETRO dentro del plazo anclado el
procedimiento a que se refiere el literal f) del acápite 18.1 será
considerado como aprobado para todos sus efectos.
Dentro del mismo térmiño aé treinta (30) Días de recibido” el "Manual

Procedimientos Contables", PERUPETRO podrá formular súgerencias y/u
observaciones para mejorar, ampliar o eliminar alguno o algunos de _los

mo

otros procedimientos contables propuestos en dicho manual. ==aamunnnna
TPdo cambio sal lo que respecta al PESRUMIRRES SORñiBlO del factor
Re, aprobado, será previamente propuesto a  PERUPETRO para su
aprobación, siguiéndose para tal fin el procedimiento contenido en el
primer párrafo del presente acápite. ii: ines iO
Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento de los mismos, serán puestos a
disposición de los representantes autorizados de PERUPETRO para su
verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación. =========s==s=easecerr a

k S -

SÉRIEBNO 1468919 , 30369 -

3

inmuebles, utilizadas en las Operaciones del Contrato, de conformidad

con las normas de contabilidad vigentes en el Perú y de acuerdo a las
- prácticas contables genéralmente aceptadas en la industria petrolera

internacional, «rr

coses |
/ $ PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez Hab lo considere pertinente. Asimismo, PERUPETRO

podrá solicitar al Contratista su cronograma de inventarios físicos de

' > los bienes inherentes a las Operaciones, clasificándolos según seán qe
A propiedad del Contratista o de terceros, y participar en éstos si lo
considera conveniente. s=s===e=s=sseccrrcr oo o ooo ==
18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de
haber sido emitidos, copia del informe- de sus auditores externos sobre

DS sus estados fináncieros correspondientes al ejercicio ecoibad

= anterior. Ea el caso que el Contratista tuviese suscrito cón
PERUPETRO -más" de un contrato, o realizara actividades distintas a las-
del Contrato, se obliga a llevar cuentas separadas con el objeto de
formular estados financieros pira cada contrato y/o actividad, y por

+

lo tanto, “el__informe elaborado mes sus auditores externos deberá
incluir también estados financieros por.cada contrato y/o actividad.

El Contratista deberá_remitiz a PERUPETRO, cuando éste lo requiera,
'ormación consignada en la declaración jurada anual del Impuesto a-
enta presentada a la Superintendencia Nacional de Administración

Lima

Femañe ni Barreda

Notario d
pp
-

NOVENA - VARIOS ==

Xx
o más casos, cualesquiéra de las Partes omitiera invocar o

Contrato lo en el ejercicio de cualquiera de los derechos otorgados

y bajo el Ci Eratos ello no :mezá interpretado-como una renuncia a dicha
disposición o derecho. A

19.2 En la netos de las Operaciones el Contratista cumplirá con todas
las resoluciones que las autoridades competentea dicten en ño de susy
atribuciones legales. =========e==e==es==s==se==e== ;

Asimismo, el Contratista se obliga a cumplir todas /las disposiciones
de las autoridades competentes en relación con los aspectos de defensa

Y - y seguridad nacional. ammsses=s====
19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de
Coda
19.4 En teoncordancia con la legislación vigente, el Contratista tendrá e
derecho de utilizar, pS: el propósito de llevar a cabo las

1

=> a dj

1 - NO
»
Operaciones, el agua. madera, grava y otros materiales de construcción
ubicados dentro del £rea de Contrato, respetando el derecho de
Terceros, de Ser el caso.

19.5 La licencia de uso de información técnica del Área de Contrato u otras
áreas, ia el Contratista desee adquirir de PERUPETRO, se suministrará
de acuerdo, a la Política Para Manejo de Infórmación Técnica de
Exploración Producción de PERUPETRO, para cuyo efecto Aas EOTLer

suscribirán una "Carta-Convenio".

ye -

19.6 En el caso que alguna dé las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas” de interés

siguientes: eee ooomds
a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta bxercientos sesenta (360) Días de plazo,
publicada por la Superintendencia de Banca y Seguros, o la que la
sustituya, aplicable al pertodo. transcurrido entre la fecha de
vencimiento y 1 fetha efectiva de fago; Y

b) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
preferencial (U.S. Prime Kate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal le lbp kHstados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de Ésta, las
Partes acordarán otra que la sustituya adecuadamente. ============w
19.7 Las disposiciones del acápite 19.6 serán de aplicación a tódas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier

_ otro acuerdo o transacción entre las Partes. Por acuerdo escríto entre
lag Partes se podrá establecer una estipulación, diferente para el pago
de intereses. Las disposiciones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo los derechos y recursos
legales de las Partes para hacer cumplir el pago de las montos
adeudados. ===ee===========

ereccion

19.8 En caso de fmergencia nacional declarada por ley, en virtud de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se
efectuará a los precios que resulten de aplicar los metanismos de
valorización establecidos en, la, cláusula octava y serán pagados en
Pólares a los treinta (30) Dras sigúientes de efectuada la entrega. ==

z
y y
sas de” ' 30370 '

Es
A GN El Estado, a través del Ministerio de Defensa y dél Ministerio del
Interior, brindará al Contratista en las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias. ==y======e==memmmmma
19,1081l Contratista liberará y en su caso indemnizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas o gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones Xx relaciones llevadas a cabo al amparo

del Contrato, provenientes de ueLquies relación contractual > extra

”- contractual, salvo aquellas que se originen por acciones del Propio
PERUPETRO o del Estado. sr
- 19.11El Contratista tendrá la libre disponibilidad de los Hidrocarburos que
- le corresponda conforme al Contrato. essere 5

_CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES ====.

20.1 Toda notificación (e comunicación, relativa al Contrato, será

considerada como válidamente cursada si es por escrito y entregáda con

cargo o recibida por “intermedio de correo certificado o facsímil o por
otros medios que las Partes acuerden, dirigida al Agarinatário en un
( Día Útil a las siguientes direcciones: o

-. Luis Aldana N* 320 =

A A

IT1IBOL rr rr rs

Av. El Rósario N* 380, ses=esssoceososeseseessse===
Lima 27, Perú. o
- l PR O

Garante Colporativo: eses

>
PACIFIC STRATUS ENERGY LTD. =====ose==oseosoooeooecocrr

Gerencia Generab a Dessasasesó======

110 Yonge Street, Suite 1502, ===Se=ssessesssssesesoosoeeeeseem

Tafonto, Ontario. Canadá

, Fax 1 O NR
20.2 Cualquiera de las Paftes tendrá el derecho de cambiar su dirección o

el número de facsímil a los: efectos de las notificaciones y

cesos

comunicaciones, mediante comunicación a] la otra Parte, con por Jo

A fr
a

á iS
/ -
menos cinco (5) Bías Útiles de anticipación a la fecha efectiva de

klicho cambio. cc rs

“Lo establecido en el primer párrafo de este acápite _es de aplicación

al Garante Corporativo. rm
CLAUSULA VIGESIMA PRIMERA - BOMETIMIENTO A LA LEY PERUANA Y AA DE
CONTROVERSIAS Penis

21.1 Sometimiento a la Ley Peruana
Él Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás

consecuencias que de Él se originen se regirán pos fas normas legales
de derecho inferno de la Repúblical del Perú.

21.2 Comitá Tácnico de Conciliación =
El Comité Técnico de Conciliación será formado dentro de los-quince

(15) Días Útiles siguientes a su convocatoria por cualquiera de las

Partes y estará compuesto por tres (3) miembros calificados en la
matería de que se trate. Cada una de JAN pUctaN seleccionará a un (1)
miembro y el tercero será determinado por los miembroS” designados por
las Partes. Si cualquiera de las Partes no designara a su mi
representante dentro del plazo estipulado o si loa miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el Comité Técnico de
Conciliación no emitiera | opinión dentro del plazo estipulado,
cualquiera de las Partes podrá someter la diderepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. «===
Lan Partes, dentro dé los sesenta (60) Días contados a partir de la
Fecha del Suscripción, acordarán el ¡procedimiento que ¡regirá a este
A
Pas resoluciones del Comité Técnico de Conciliación deberán Bera
emitidas dentro de-los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Téónico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes a
la fecha de recepción de la notificación de la resolución referida. ==
21.3 Convenio Arbitral
Cualquier litigio, “controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
/ entre el Contratista y PERUPETRO y que no pueda ser refuelto de mutuo

a
- ; A
SERIEBN? 1468921 y 30371
. Ñ
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en-el artículo

68% de la Ley No. 26221. rd

Las Partes se obligan a_realizar todos aquellos actos que sean
necesarios para él desarrollo del procedimiento arbitral hasta su

o oa

culminación y ejecución. =

El arbitraje será administrado por el Centro Internacional de Arreglo _
N de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
no previsto, en esta cláusula, el arbitraje se organizará y
7 desarroJlará de acuerdo con las Reglas de Arbitraje” del CIADI,

vigeftes en la Fecha de Suscripción. —=====erememenma===========

) N Los árbitros serán tres (3), cada Parte designará a uno y el tercero

e será nombrado por los árbitros designados por las Partea.

Para la solución de “fondo del lítigio, controversia, diferencia s
reclamo sometido á arbitraje, los árbitros aplicarán el, derecho
interno de la República del Perú. ===========s==c seo oonz

= “El arbifraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución /apropiada, pública o
¡Heeada, con la que el £entro hubiere llegado a un acutrdo a tal

efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,
previa consulta con el Secretario General, ====ese=s=====sforo=os=o==mmm

ante el desarrollo del arbitraje las “Partes continuarán con la
ción de sus obligaciones contractuales, en la medida en que sea
posible, inclusive aquéllas materia del arbitraje. ==========mammme===
Sin Juicio de lo-anterior, si la materia" de” arbitraje fubra el -—
cumplimiento de las obligaciones contractuales-—garantizadas con las” S
qué se refiere el acápite 3.10 quedará en suspenso el

fianzas
cómputo del plazo respectivo y tales fianzas no podrán ser ejecutadas,
debiendo 5 r mantenidas vigentes durante el procedimiento arbitral.
. el, Contratista deberá prorrogar o sustituir dichas

fianzas, según sea necesario. A A IAN

El laudo es obligatorio para las Partes Y no podrá”“ser objeto de
— apelación ni de cualquier otro recurso, excepto los previstos en el
Convenio sobre Arreglo de Diferencias Relativas a Inveralones entre

-
Estados y Nacionales de Otros Estados, en adelante el Convenio. ====== '

ES El laudo dictado conforme al Convenio se ejecutará dentro del

SN ps territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias. =====cccomem === oo oeoooecbma

A
/

Las Partes renuncian a cualquier reclamación diplomática. =========
21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo

que las Partes convienen en que esta versión es la única y la oficial.
CLAUSULA VIGESIMA SEGUNDA - TERMINACION A E
22.1La terminación del Contrato se rige por lo estipulado en él, y
ay supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo
que no esté previsto en ella, por las normas del Código Civil. =======
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no “fueran de Caso Fortuito o
Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del plazo de
sesehta (60) pías, a no ser que dentro de este plazo dicha Parte
subsane el referido incumplimiento o demuestre a la otra Parte que
está en vía de subsanación. esemmccomncatocnemmanos
Si la Parte que recibe una potificación de incumplimiento “cuestiona o
hiega la existencia de éste, dicha Parte puede refórir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenbo
hasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo Ísido confirmado el incumplimiento, dicha Parte
no subsana el incumplimiento o no demuestra a la otra Parte que está
en vía de subsanación, dentro de dicho plazo. seem
El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de pas Partes. --
22.2 A la terminación del Contrato cesarán totalmente todos lo08 derechos y
obligaciones de las Partes, especificados pe el Contrato y se tendrá

en consideración: ==

a) Que los derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a los
Hidrocarburos extraídos y a las garantías estipuladas en el
Contrato; y, ==

mm

b) Que 2n caso de incumplimiento incurrido por cualquiera de las
Paytés en fecha anterioyz a la terminacióh, de cualquiera de las

— obligaciones estipuladas en el- Contrato, éstos sean subsánados por
la Párte infractoya, salvo las obligaciones que por su naturaleza

Vse extinguen con la terminación del mismo. ==

£

3
1
. 30372

»)

casos siguientes: alot aia

22.3.1 En caso “que el Contratista haya incumplido con-—la ejecución dél
programa mínimo de trabajo de cualquier período de la fase de
exploración, luego de hiáber hecho uso E us prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en
los acápites 4.7 y 4.13. A: A

22.3.2 En caso que al vencimiento de la fase de exploración o des
período de retención, lo último que suceda, no se efectuara
ninguna declaración, de Descubrimiento Comercial. ======a=amm===

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2 y

al s
r 22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
- “isólución, liquidación o quiebra y el Contratista no curse la
r notificación descrita en el acápite 16.1, en un plazo de quince
(15) Días Útiles, identificando al tercero que asumirá su

4 17.5. ===

yy

posición contractual.

encontrarse vigente la garantía corporativa a que

> 22.3.5 En caso de no
se refiere el acápite 3.11 y sí Contratista no cumpla” con
sustituirla en un plazo máximo de quincs (15) Días Oriles
sigWientes a la recepción por el Contratista de la notificación
de FENUERIES requiriendo la sustitución, o en caso de haber
sido, declarada la Ia disolución, liquidación o
quiebra de la entidad que haya otorgado la garantía a que se
fiere el acápite 3.11 y el Contratista no cumpla con
ificar a PERUPETRO en un plazo máximo de quince (15) Días
Útiles siguientes al requerimiento de PERUPETRO, identificando
tercero que asumirá la garantía corporativa, previa
ación y aceptación por PERUPETRO. ========== Send

V 22.3.6 Por mandato de un laudo arbitral que declare, en lps casos del

ni JBarTeda

Notario de L

O Fiemand

dcápite 22.1, un incumplimiento y éste no sea subsanado

conforme a lo dispuesto en el referido acápite; o por mandato

Ss de un laudo arbitral que declare la terminación del Contrato..==
22.4 De acuerdo a lo establecido por el artículo 87” de la Ley * 26221, en
casd de incumplimiento /por el Contratista de las disposiciones sobre

el Medio Ambiente, OSINERGMIN impondrá las sañcioñes pertinentes,
pudiendo el Ministerio de Energía y Minas llegar hasta la terminación

ñ del Contrato, previo informe al OSINERGMIN. emmmmmessss====s========mm

P- A
(
22.5 En caso que ed Contratista, o la entidad que haya otorgado la garantía

a que se refiere el acápite 3.12, solicite protección contra las
acciones de acreedores, PERUPETRO podrá resolver a Contrato en caso
estime que sus derechos bajo el Contrato no se aUcumEña debidamente
photegiaos. a aa
22.6A la terminación del Contrato, el Contratista entregará en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
— normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comumicación, ductos y demás bienes de
producción e instalaciones de propiedad del Contratista que permitan
la continuación de (las Operaciones de Explotación.
En caso de haber Explotación: conjunta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados, al término del
plazo establecido en el acápite 3.1 para la fase de explotación de

Petróleo, el Contratista entregará en propiedad al Estado, a travén de
" PERUPETRO, a _menos que éste no los requiera, sin cargo ni costo alguno
para Éste, en buen estado de conservación, mantenimiento y
Tupricoamiens y teniendo en cuenta el desgasté normal producido por á
el ubo; los bienes e_ invtalaciónes propios: de la Explotación de
Petróleo, que no sean necesariós para la Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados. e da
Los bienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
Nondensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratisth, seráh aplicados a servir ambas Explotaciones,
celebrándose al efecto un convenio entre las Partes. ==ee=oceesasso=es
En caso que el Contratista haya” estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite pero
que no sean conexos o accesorios exclusivamente a las Operaciones,
,esto es, que también lhayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista contifuará con la propiedad
de dichos bienes, haciendo uso de ellos. —eermemssnnmenesceasecosos==s
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
_ Vigencia del Contrato, el Contratista dará las facilidades y
: colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Oparaciónes: PERUPETRO pueda realizar todos los potos y
SERIEBN> 1468923 y 7 30373

- Y
ÉS : .

celébrar todos los convenios que permitan una transición ordenada y no
ipterrumpida ce las Operaciones que se vengan realizando a la fecha de
terminación del Contrato. ==
Sacos ========= ANEXO "al =

” === DESCRIPCION DEL LOTE 135 =
UBICACIÓN

El Lote 135 se encuentra ubicado en la -Provincia de Requena del

/ “Departamento de Loreto, y está' delimitado tal “cómo se muestra en el Anexo

“B” (Mapa) conforme a la siguiente descripción: =eemcemeraaccoas como ooo ==

PUNTO DE REFERENCIA sesos

El Punto de Referencia— (PR) es la Estación Río Blanco, ubicado en la

Provincia de Reguera, del Departamento de Loreto. ==============:

PUNTO DE PARTIDA y
Desde el_Punto_de Referencia (PR) se mide 32,258.607 m hacia-el Oeste y
luego, 54,963.911 m Hacia el Sur, hasta encontrar el Punto (2) que es el”
Punto de Partida (PP) del perímetro del Lote. ==================e=======ee=
. CONFORMACIÓN DEL LOTE PA
Desde el Punto (2) o (PP) se mide 71,805.292 m Sur Este línea recta con
Asímut de 102952"30"00 hasta llegar al Punto (13). =
Desde el Punto (13) se mide 41,877.309 m Nor Este en línea recta con Azimut
51%54'22*"59 hagta llegar al Punto (1). seem
el Punto (d) se prosigue rumbo Sur Oeste-por la Íínea del Limite
ional Perú - Brasil con una distancia aproximada de 307,597,347 m

trar el Punto (80) seescmsesccasra prima
to (80) se mide 74,435.153 m Nor Oeste en línea recta con
2%32'24"60 hasta llegar al Punto (53). =
ito (53) se mide e, 898.023 m Nor Este en línea recta con Azimut
5 hasta llegar al Punto (2) o Punto de Partida (P.P.) cerrando

A A,

de 15931'375

así el perímetro del Lete. A A A
CCA e

1 Por el Norte con des “Lotes 95 y 137, por el, Este con/la República de
Brasil, por el Sur con áreas libres y por el Oeste con el Lote 134. =======

) DEFINICIÓN DE LAS PARCELAS s======óT=2=ssesseoseesoesoose=sossese=qsoiessee
Parcela 1 rodeada por los puntos de esquina;,1,6,5 y 4 =
Phrcela 2 FOLOMAA POE los Pintos de esquina 2,3,10 y 9
Parcela 3-ródeada por los Puntos de esquina 3,7,11 y 10 =a=eamamm==
Parcela 4 redeada por los puntos de esquina 7,8,12 y 11 ====sesecsose=aman
Parcela 5 rodeada por los puntos de esquina 4,5714 y 13 =uu==
Parcela” 6 rodeada por los puntos de esquina 5,6,1% y 14 =u==
Parcela 7 rodeada por los puntos de esquina 910,17 y 16 eumunmne:

=Ñ

x
Parcela
Parcela
Parcela

/
Parcela

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Párcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

10
11
12
13
l4
15
16
17
18

20
21
22
23
24
25
26
27
28

44

Parcela 45

Parcela
Parcela

46
47

4

8 rodeada por los puntos de esquina 10,11,18 y 17 =====ananunanm=

9 rodeada por los puntos de esquina A1,12,19 y 18 sesceesenano===

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

por
por
por
por
por
por

rodeada por

rodeada

por

rodeada- por
19-rodeada

rodeada
rodeada

rodeada
rodeada
rodeada
rodeada

por
HE
por
por
por
por

por

por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por

los puntos de esquina

los
los
los
los
los
los
los
los
los
los
los

los

NS
rodeada ¡por los
rodeada por loa

puntos
puntos
puntos
puntos
puntos
puntos
tos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
“puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
| puntos
puntos
puntos
puntos

de

esquina 13,14,21 y 20
esquina 14,15,23,22 y

esquina 16,17,25 y 24 ======

esquina 17,18,26 y 25
esquina 18,19,27 y 26
esquina 19,20,2B y 27
esquina 20,21,29 y 28
esquina 21,22,31,30 y
esquina 22,23,32 y 31
esquina 24,25,34 Y 33
esquina 25,26,35 y 34
esquina 26,27,36 y 35
esquina 27,28,37 y 36
esquina 28,29,38 y 37
esquina 29,30,39,40 y

esquina 30/31,32 y 39

esquina 93,14,43,42 y
esquina 34,35,44 y 43
esquina 35,36,45 y 44
esquina 36,37,46 y 45
esquina 37,38,40,47 y

-esquina 42,43,49 y 48,

esquina 43,44,50 y 49
esquina 44,45,51 y 50
esquina 45,46,47,52 y
esquina 41,42,48,54 y
esquina 48,49,55 y 54
esquina! 49,50,56 y
esquina 50,51,57/y
esquina 51,52,58 y
esquina 53,54,59 y
esquina 54,55,60 y
esquina 55,56,61 y
esquina 56,57,58,62 y
esquina 59,60,65,64 y
esquina 60,61,66 y 65
esquina 61,62,67 y 66

Fe —

Ñ

8,13,20,19 y 12 ==============

21 =====:

cr
1

in

Al erro

A,

enqonenzinsane=s

5l mr

53

A

1
=> í

SERIEBN" 1468924 Ñ 30374

ás

cela 48 rodeada por los puntos de esquina 64,65,69 y 68 tata

IS e A
a gy rcela 49 rodeáda por los púntos de esquina 65,66,71,70 y 69 --

Parcela 50 rodeada por los puntos de esquina 66,47,72 y 71 sesesooon

Parcela 51 rodeada por los puntos de esquina 68,69,70,74 y 73 =um==========
Parcela 52 rodeada pór los puntos de esquina TO7TL,TS y TA mm
Parcela 53 rodeada por los puntos de esquina 71,72,76 y 75 ===amaamms======" —
Parcela 54 rodeada por los puntos de esquina 73,74,75,78 Y 77 nun=e==enmana
Parcela 55 rodeada por los puntos de esquina 75,76,79 y 78 =====mmnmnmmnnn=
- Parcela 56 rodeada por los puntos de esquina ”)7,78,81 y 80 se===========mmmz

A Parcela 57 rodeada por los puntos de esquina 78,79 y 81

l
JE RELACIÓN DE COORDENADAS DE LAS ESQUINAS DEL LOTE

COORDENADAS PLANAS U.T.M.

Moto Eto

9'306,000.000
9'295,981.411

í]

702,000.000
706,240.504 —

24 9'285,981.411 581,892.870
25 9'285,981.411 802.000.000
9'285,981.411 | 622,000.00

9'275,981.411

]
[39 | e272176972 | 682000.000 |
| 40 | 8270712988 | 682.000.000 |
[41 | 9265981.411 | (36

| 42 | e265/981.411 |  582000.000 |
[43 | _e765981411 [| 602.000.000 |
[44 | 9265/981.411 |  622,000.000 |
[45 | 8265961411 [ 642,000.000 |
[46 | 8265981411 [ 662,000.000. |
| 48 | 9255961411 [| 582.000.000 |

9'275,981.411

9'255,981.411 :'622,000.000
9'255,981.411 642,000.000
9'255,981.411 655,260.009

[59 | 9235,981.411

9'245,981.411 582,000.000

9235,981.411 602,000.00
9235,981.411 622,000.00
9'235,981.411

[5 |
[| 66 |

9'225,981.411 86,203.843
9'225,981.411

9'225,981.411
9'225,981.411 637,099.130

69

73

9215,981.411 593,865.97
9215,981.411 602,000.00
9'215,981.411

9'215,981.411 622,000.000
9215,981.411 634,460.817
9 —601,528.111

X =

SSERIEBN* 1468925
Yo 4 a

2 9'205,981.411
9'205,981.411
77 9195,981.411 809,190.245

/
[80 | emesses.o0o | 616,152.375 |
+ - [81 | emm3626.894 | 622/000.000 |)

z ] EXTENSIÓN (Área por Parcelas)

[Parcela | Área |
po 4. | 16,352,388 ha_|
[2 | 18440.254ha_ |
[| 3 | 22894.321 ha
[4 | 13,751.464ha
[| 5 | 13,608.298 ha
po 6 | 17382378ha |
[8 | 205000.000ha |
pg | 205000.000ha |
22,594.014 ha
18,617.968 ha
20,000.00 ha
20,000.000 ha
20,000.000 ha

15

—

3
E
E

20,000.000 ha

a
(=]

21,396.291ha_—
20,000.000 ha
20,000.000 ha
20,000.00 ha
20,000.00 ha
14,697.451 ha
11,674.114 ha —
24,174.615ha
20,000.00 ha
20,000.000 ha
20,000.00 ha
31 22,694.562 ha
32 20,000.00 ha
33 20,000.00 ha
20,000.000 ha

N

153
, dl
3318 S [RS 3 aloja
'

co
m
Ed
-l

24 Parcelas regulares de 20,000.000 ha c/u__= 480,000.000 ha Tu
33 Parcelas irregulares de áreas diversas = 540,390.628 ha_-
TOTAL 57 PARCELAS  =- 1'020,390.628 hal

Las Coordenadas, DistancÍas, Areas y Azimuts mencionados jen este anexo, se

refieren al Sistema de Proyección Universal Transversal Mercator (U.T.M)
Esferoide Internacional, Zona 18 (Meridiano Central 75*00'00"). .===a==a=====
El Datum Geodésico és el provisional para América del Sur, La Canoa de
1956, ubicado en Venezuela (PSAD 56). coman
En caso de discrepancias de las Coórdedadas U.T.M. con las |Coordenadas
Geográficas o con las Distancias, Areas y Azimuts, las Coordenadas U.T.M.
serán consideradas COXrrectaS. erre ooooooooonoooooooooooos=omnz

2d

ti

ammmmmmmmmammanmna= MAPA DEL AREA DE CONTRATO -— LOTE 135 emnmnnanmacacaaós
ES EL MAPA DEL LOTE 135, QUE DELIMITA EL AREA DEL PRESENTE CONTRATO DE /
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO
S.A. Y “PACIFIC STRATUS ENERGY S.A.,. SUCURSAL DEL PERÓ, EL MISMO QUE
DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA A LA PRESENTE ESCRITURA
A
crop AMEXO "C- 1% eoesas=s===========: td
==- CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE FRABAJO ====
CARTA FIANZA M* ,

Lima, ==mmmnnza A A A a

Señores a aia
- e
PERUPETRO D.A. rr e

Ciudad. =esecconsraensoscosssossoco=sse=s==

De nuestra consideración: eemmamnmaccsmeo seme o=====e===
SERIEBN" 1468926 Ñ
S - j 30376

Y á /

1

Ss
Ta presente, nosotros.... (Entidad del sistema financiero)... nos
stituimos en fiadores Bótidarios de PACIFIC STRATUS ENERGY S.A.,

de adelante llamada PERUPETRO, por el importe de doscientos mil y 00/100
Dólares (US$ 200,000.00) a fin de garantizar el fiel cumplimiento de las

si obligaciones del Contratista bajo el programa mínimo de trabajo del prímer
período de la fase de explóración, ontentcas en lá cláusula cuarta del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburda-en
el Lote 135, suscrito con PERUPETRO (en adelante llamado Contrato). =======
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
' presente fianza se limita a pagar a PERUPETRO la suma"de doscientos mil y
—-—00/100 Dólares (US$ 200,000.00) requerida en su solicitud de pago. =====u=
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a, la presentación

E dentro 'del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Eptidad del sistema financiero). >. solicitando el
pago de doscientos mil Í 00/100 Dólares (US$ 200,000.00); declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
He acompañando a dicha carta, como único recado y justificación, sos copia
certificada de la- carta notarial dirigida por PERUPETRO al Contratista

giéndole el cumplimiento de la obligación antes referida y

intención de hacer efectiva la fianza; dicía carta

de PRRUPETRO al Contratista deberá haber sido entregada a éste por
veinte (20) Días calendario antes de la fecha en que PERUPETRO
rent lA /reclamación de pago a .... (Entidad del sistema financiero).....

ez La presépte fianza expirará a más tardar sa a menos que “con
esa fecha ... (Entidad del sistema financiero)... reciba una
can O liberando d .:..(Entidad del sisteña financiero)... y
al Contratista |de toda responsabilidad bajo la presénte fianza, en cuyo
caso la presente fianza será cancelada en la fecha de recepción de la
mencionada carta ne PERUPETRO. ===
3. Toda demora por” nuestra parte! para DOnEAs. la presente fianza a favor de
ustedes, devengará un interés equivalente eN la Tasa Activa “en Moneáa
Extranjera (TAMEX) de las Instituciones del Sistema Fimamciero que publica
— la Superintendencia de Banca y Seguros aplicable Murante el período de
retraso o la tasa que la AOSELERTE Logs intereses serán calculados a partir
de la fecha de la recepción de; la carta notarial Prigtas por PERUPETRO a

++. (Entidad del sistema HRARALSES)... A A
A paYftir de la fecha de la expiración o cancelación mo se podrá presentar
= S
r reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ....- Y el Contfatista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza. p============="e
Atentamente, =======essococeoeoooooocooosoocosoosecococoooooooocosososoes=e

(Entidad del sistema financiero) ========

emmm == ANEXO "C- 2%
== CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

totor!

CARTA FIANZA DN or

LA,
Señores rr
PERUEETRO O AS RAE

¡A AA

ma
De nuestra consideración: ===
Por la presente, nosotros.... ) (Entidad del sistema financiero) ... nos
constituimos en fiadores solidarios de PACIFIC STRATUS ENERGY S.A.,
SUCURSAL DEL PERU, en adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPÉTRO, por el importe de tres millones novecientos
mil y 00/100 Dólares (US$ 3"900, 000.00) a fin de garantizar el fiel
cumplimiento de las obligaciones del Contratista bajo el programa mínimo
de trabajo del segundo período Ye la fase de exploración, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 135, suscrito con ¡PERUPETRO (en adelante
llamado Contrato). A A A E 0 EI
La obligación-que asume ....(Entídad del sistema financiero) o... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de tres millones
novecientos hil y 00/100 Dólares (US$ 3'900,000.00) requerida en su

solicitud de pago. =========== epoesemssease=
1. Esta fianza es solidaria, 'n beneficio de excuñión, irrevocable, .-
incoídiciónal y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida,
por PERUPETRO a .... (Entidad del sistema financiero).!.. solicitando el
pago de tres millones novecientos mil y 00/100 Dólares (US$ 3'900,00b.00),
“deglarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; cha
carta notarial de PERUPETRO/ al Contratista deberá haberisido entregada a
éste por lo menos veinte (20) Días calendario antes de la! fecha en que

_ Y

AS
SERIEBN?" 1468927

PRRUPETRO presente la reclamación de pago; a
=

z nanciero) a.

- La presente fianza expirará a más tardar el- - A menos que con
xs anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a .... (Entidad del sistema financiero)...l y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente a al será cantelada en la fecha de recepción de la
mencionada carta de PERUPETRO. =

SN 3, Toda demora.por nuestra parte para honrar la presente fianíá a favor de

ust 5, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

S --. (Entidad del sistema financiero)... cone la
A partir de la fecha de la expiración o cancelación no se podrá presentar
¿Aaclamo alguno por la “presente fianza y .... (Entidad del sistema
- financiero) ..... y el Contratista  quedarád liberados de toda

Y
responsabilidad u obligación respecto a la presente fianza. ==ammmmmmeee===
y

Atentamente, ======

oo
A /

O MC-3N ossamememanms

FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

EA ARA AA]
a oa

De nuestra consideración: Dal A
Por_la presente, nosotros.... (Entidad del sistema financiero)... nos-
constituimos en fiadores solidarios de PÁCIFIC STRATUS- ENERGY - 5íA/;
SUCURSAL DEL PERU, en adelante llamado el Contratista, ante PERUPETRO S.A.,
pn adelante llamada PERUPETRO, por el importe de un millón novecientos mil
y 00/100 Dólares (US$ 1'900,000.00) a fin de garantizar el fiel
Ñ cumplimiento de las obligaciones del Contratista bajo el programa mínimo
Y de trabajo del tercer período de la fase de exploración, contenidas en la
cláusula cuarta del Contrato de Licencia para la Exploración .y Explotación

de Hidrocarburos en el Loto 135, suscrito con PERUPETRO (en adelante

“llamadb Contrato). ===========s=s==een nooo

Y E e Si
.

La obligación que asume .... (Entidad del sistema financióro) . +. bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón
novecientos mil y 00/100 Dólares (US$ 1'900,000.00) requerida en su
solicitud de pago. A a Agnes
1. Esta fianza es solidaria, din beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro delwplazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón novecientos mil y 00/100 Dólares (US$ ]'900,000.00),
declarando que el Contratista no:ha cumplido con “todo o parte de la
obligación antes referida y acompañando a dicha carta, ¡como único recaudo y
“justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista, exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber dido /entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

O
l 2. La presente fianza expirará a más tardar el A a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será SS en la fecha de recepción de la
mencionada carta de PERUPETRO. A A DA
3. Toda demora /por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará/ un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que Pública
la Superintendencia de Banca y Seguros. aplicable Qurante “21 período de
retraso o la tasa que la sustituya. Los intereseg serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a
..- (Entidad del sistema financiero)... serena
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presbuta. riansa Y -.... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la sent fianza. ==e=s====s=e===s

Atentamente, ===s===s====sssccrrr O OS

q k
...... ni

(Entidad del alstema' financiero) a A
ANEXO "C- 4% ==

E ROGRANA
e CARTA PARA PRA RC O e MINIMO DE TRABAJO =====

SERIEBN? 1468928 S 30378

A

PERUPETRO S.A. eesececoommmaroonnoooocoooooooooooooorosseez

Ciudad. sr e:

> De nuestra consideración:

/Por_la presente, nosotros. (Entidad del sistema. financiero)... nos
constituimos en fiadores solidarios de RACIPIC STRATUS ENERGY S.A.,
SUCURSAL DEL PERU, en 'adelante llamado el Contratista, ante PERUPETRO S.A.,
en adelante llamada PERUPETRO, por el importe de un millón novecientos mil
y 00/100 Dólares (US$ 1'900,000.00) a fin de garantizar (el fiel
cumplimiento de las obligaciones “el Contratista bajo el programa mínimo
de trabajo del cuarto período de la fase de exploración, contenidas en la
“eláusula cuarta del Contrato de Licencia para la Exploracióf y Explotación
V de Hidrocarburos en el Lote. 135, sudcrito con PERUPETRO (en adelante
A A
La obbigación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la, suma de un millón
«Ñw novecientos mil y 00/100 Dólares (US$ 1'900,000.00) requerida en su
$ solicitud de pago.
a Esta fianza O solidar:

....
, sin pesericto de REUEtón: irrevocable, .
cional med de” realización automática, pagadera a la presentación

1 plazo de vigencia de la misma, «de una carta notarial dirigida
2 .... (Entidad del sistema financisro).... solicitando el
millón novecientos mil y 00/100 Dólares (US$ 1'900,000.00),
el Contratista no ha cumplido con todo o parte de la
tes referida y acompañando a dicha carta, como nico recaudo y
una copia certificada de la carta notarial dirigida por
PERUPETRO al contratista exigiéndole el cumplimiento de A obligación antes
Peferida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste “por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presentes la PA In de pago a ....tEntidad del sistema

financiero) .....

rs mm

2. 1 presente Éianza expirará a más tardár el ..... a menos que con
anterioridad a'esa fecha ... (Entidad del sistema financiero)... recibaxuna
carta de PERUPETRO liberando a -..-- (Entidad del sistema financiero).,.. Y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
aso la presente fianza será canteladá en la fecha de recepción de la

mencionada carta de PERUPETRO. ===
t (

3. Toda demora, por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca |
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fechas'de la recepción de la carta notarial dirigida por PERUPETRO a
ES (Entidad, del sistema financiero)... PA A Es

y Seguros aplicable durante el período de

--
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fiahza Y .... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza e

(Entidad del sistema financiero) mama:
AA EA
corr emmmmmmma GARANTIA CORPORATIVA ====s=s=e=s=s=ceooeoroeseossessaes
Señores A
PERUPETRO S.A. ============:
Av. Luis Aldana ¿20

Lima 41 =

PERO eescoseoeoeseenmam
Por el presente documento PACIPIC STRATUS ENERGY LTD., de conformidad con
el acápite 3.11 del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 135 a ser suscrito por PERUPETRÓ S.A.
("PERUPETRO") y PACIFIC STRATUS ENERGY S.A., SUCURSAL DEL PERU, garantiza
solidariamente ante PERUPETRO el cumplimiento por PACIFIC STRATUS ENERGY
S.A., SUCURSAL DEL PERU, de todas las obligaciones que ésta asuma en el
programa mínimo de/trabajo descrito en el acápite 4.6 del Contrato, así
como la ejecución por PACIFIC STRATUS ENERGY S.A., SUCURSÁL DEL PERU, de
cáda. uno de los programas anuales de Explotación, tal como puedan ser
reajustados o cambiados, que ésta presente a ARDERTRO en cumplimiento del
acápite 5.3 del Contrato. =

cr
Esta garantía subsistirá mientras pean exigibles las obligaciones de
PACIFIC STRATUS ENERGY S.A./ SUCURSAL- DEL PERU, derivadas del Contrato.
Para los efectos de esta garantía PACIFIC STRATUS ENERGY LTD., se spmete a
las leyes de la República del Perú, renuncia expresamente a toda
reclamación diplomática y_se somete al procedimiento arbitral para solución

de controversias establecido, en la cláusula vigésimo primera del Contrato.

e
»

30379

O ÓN
cra ooo ======== PROCEDIMIENTO CONTABLE ====e=c=eremommms=ns======
4 = 1. DISPOSICIONES CEAETALES tallada ale
1.1  PROPOSITO ==

El propósito del presente anexo es el derestablecer normas y
procedimientos de contabilidad que permitan determinar los

e. ingresos, inversiones, gastos y costos operativos del

A

Contratista para efectos del cálculo del Factor R;., a que se

= refiere 14 cláusula octava del Contrato. ==============se======a
a 1.2 DEFINICIONES ==emnseaenees=e======en
Los términos utilizados en el presents anexq que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha cláusula. Los términos

AR / contables incluidos en el presente anexo, tendrán el significado

que les otorgan las normas y prácticas-contables aceptadas en el

= — Perú y en la industria petrolera internacional. nono
$ 1.3 NORMAS DE CONTABILIDAD ====m=mmms=zés=s=es===p==

E s= a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios Y prácticas
contables establecidos /
industria petrolera “internacional,” y de “acuerdo con lo

y aceptados en el Perú y en la”

dispuiesto en el presente Procedimiento Contable. e

Notario de L!

b) El "Manual de Procedimientos Contables" al que se refiere el
acápite 18.1 del Contrato, deberá considerar las
estipulaciones contenidas en el presente anexo
CONTABLES, INSPECCION Y AJUSTES ========

2.1 SISTEMAS DE CUENTAS ======= .
Para efectos de la determinación del Factor Rea. el Contratista
llevará un sistema especial de cuentas para registrar en ellas,
en Dólares;, los ingresos percibidos y egresos efectuados, con

cd relación a las Operaciones del Contrato. Este sistema constará
de dos entes principales; la Cuenta de Ingresos del Factor
Bes. y la Cuenta de Egresos del Factor Ri... ===smmes=sss========

E 2.2 TIPO DE CAMBIO semanas ES

y Las transacciones efectuadas en moneda nacional, serán
registradas al tipo de cambio venta vigente en el Día en que se

t 1 r T efectuó el desembolso co se percibió el ingreso. Las

transacciones efectuadas en Dólares y la valorización de la

E / | ñ
2.4

f A

producción, se registrarán de conformidad con lo estipulado en

el punto 3.3 del presente anexo. cnn
DOCUMENTACION DE SUSTENTO seseooncmomoocomomnocosasassescsassaso
El Contratista manterdrá en sus archivos la documentación
original de sustento de los cargos efectuados a Jas cuentas del
Factor Ri... ===
ESTADO DE CUENTAS DEL FACTOR Ro ”
Durante la fase de : exploración el Contratista deberá remitir
dentro de los treinta Días siguientes al vehcimiento de cada
período, un Estado detallado Mes a Mes de las cuentas de

ingresos y egresos del factor R,., correspondiente a dicho

período. e
De haber wptado el Contratista por la aplicación de 14
metodología descrita en_£l acápite 8.3.2, para el cálculo de la
regalía, Éste presentará a PERUPETRO, dentro de los «treinta (30)
Días siguientes a la fecha de Declaración de Descubrimiento
Comercial, un Estado detallado Mes a Mes de las Cuentas de
Ipgresos y Egresos del Factor R t-1 correspondiente al período
transcurrido entre el último Estado presentado hasta el mes de
julio o diciembre del año anterior, según corresponda. =========
En adelante, el Contratista Presentará a PERUPETRO, dentro de
los quince (15) Días siguientes a la terminación del nes de
enero y y julio de cada año calendario, un Estado detallado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Rp.
correspondiente al Semestre anterior. er
a) Estado de la Cuenta de Irgresos del Factor R;., Lio lada

El Estado Mes a Mes de la Cuenta de Ingresos inpluye la

valorización de la Producción Fiscalizada correspondiente al

semestre reportado. Asimismo, contendrájen forma detallada, y
clasificadas por naturaleza, todas las transacciones por las
que el Contratista ha percibido ingresos, incluyendo la fecfía
en que éste se percibió efectiyamente, así ¿omo una
descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda nacional y en Dólares
si el ingreso se percibió en moneda nacional, y el tipo de
cambio correspondiente. =======oo e
b) Estado de la Cuenta de Egresos-del, Factof R;., ====nmanmne===o
El Estado Mes a Mes de la Cuenta de Éyresos contendrá en
forma detallada y clasificadas por naturaleza, ( todas las

transacciones por las que el Contratista ha efectuado
SERIEBN> 1468930 y
y - 30380

ss '

- desembolsos, incluyendo la fecha en que Éste se realiz6
efectivamente, así como una descripción corta de la
transacción, número del comprobafíte contable, monto en
Dólares, o en moneda nacional y en Dólares (si el desembolso
se realizó en moneda nacional, indicando el tipo de cambio
correspondiente.

2.5 INSPECCION CONTABLE Y AJUSTES ==pes=seseseers rm

a) Los libros de contabilidad y la documentación original de

= ” sustento de as transacciones incluidas en cada Estado de
Cuenta perán puestos. a disposición, en horas de oficina, de
Tlos representantes autorizados de PERUPETRO para su
inspección, cuando éstos lo reglteran. na

La inspección de los libros de contabilidad y de la_

(documentación de sustento, se ¡A de conformidad con

las ¿normas de auditoria generalmente aceptadas, incluyendo

— procedimientos de muestreo, cuando el-caso lo requiera. =====
b) Los ' Estados de Cuentas del Factor R¿, se considerarán
“aceptados, si PERUPETRO no los objetara,. por escrito, en el

(E A plazo máximo de veinticuatro (24) Meses computados a partir
E a 3 de la fecha de su presentación a PERUPETRO. ===msmemms=======
ES E El Contrabista deberá responder io las
2 3 7 observaciones formuladas por PERUPETRO dentro de los e (3)
E 2 MX Meses siguientes a la recepción de la comunicación con la que
e 2 PERUPETRO formuló las observaciones. - Si *1 Contratista no
S 8 2 cumpliera con el plazo antes referido, las observaciones de

PERUPETRO ge tendrán por aceptadas. cm -
ca) Toda discrepancia derivada de una inspección contable deberá
ger resuelta por las Partes en el plazo máximo de tres (3)

u Meses, computados.a partir de la fecha en. que PERUPETRO

E recíbi6__la respuesta del Confratista. Vencido el referido

plazo, la discrepancia será puesta a consideración del Comité
de Supervisión, para que proceda según lo estipulado en el
= acápite 7,4 del Contrato. Des persistir la discrepancia las
Partes podrán acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente aceptada por
PERUPETRO,- O que se > proceda de conformidad con lo estipulado
en el acápite 21.3 del Contrato. El fallo arbitral o el
dictamen de _1os auditores externos, serán considerados como

definitivos. cerro co oosoo======"

l = A
(
( j

=

4) Si como resultado de la inspección contable se estableciera
que en un determinado período debió aplicarse un Factor Ry.;
distinto al que se aplicó, se procederá a realizar los

Y ajustes correspondientes. Todo ajuste “devengará intereses de
acuerdo a lo establecido en el acápite 8.5 del Contrato. =

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Rt-1 ==
[ 3.1 INGRESOS =
Se reconocerán como ingresos y se redistrarán en la Cuental de

o PS

Ingresos del Factor R:.,, los siguientes: semen

a) La valorización de la Producción Fiscalizada de

) Hidrocarburos, según lo estipulado en la cláusula octava del <=
Contrato. ==w

b) Enajenación de activos que fueron Sáquiridos por el

I Contratista para las Operaciones del Contrato, y cuyo_costo
fue registrado en la Cuenta de Egresos del /Factor R,.,. ====
ca) Servicios prestados a terceros en los que participa personal

J cuyas remuneraciones y beneficios son registrados a la Cuenta
fle Egresos del Factor R..,, y/o en los que se utiliza bienes
cuyo costo de “Adquisición ha sido registrado en la Cuenta de
Egresos del Factor R;... ==

d) Alquiler de bienes de propiedad del Contratista cuyo costo de
edo! adquisición fue regístrado en la Cuenta de Egresos del Factor
Ri-1, O subarriendo de bienes cuyo alquiler es cargado en la

ii

Cuenta de Egresos del Factor Rrr- e
e) Indemnizaciones obtenidad de seguros tomados conm' relación a
las actividades del Contrato y a bienes siniestrados,
incluyendo las indemizaciones de seguros por lucro cesante.
No están considerados los ingresos obtenidos como resultado
de contratos de cobertura de precios o “hedging”. ========m== -
- 14] deros ingresos que representan créditos aplicables a cargos
efectuados a la Cuenta de Egresos del Factor R+.,.
3.2 EGRESOS == o:
A partir de la Fecha de Suscyipción,

se reconocerán todas las
inversioneb, gastos y costos operativos: que se encuentren
debidamente sustentadog con el comppobante de pago
correspondiente. Sin embargo, este reconocimiento estará sujeto_ |
a las siguientes limitacione:

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al personal del
Icontratista asignado permanente O temporalmente a las
1

7

a
E

Notarlo de

sertemno 1468931

K y al 30381

Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que Esté lo
requiera, la planilla y la política de personal de la
A ii cai
Se registrarán en genéralí todas las remuneraciones y
beneficios del personal operativo y administrativo del
Contratista incdrridos en la ejecución de las Operaciones,
clasificándolos según su naturaleza. =======nnes===========..
.En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del persopal
asignado temporal o párcialhante a las Pperaciones, se
cargarán a la Cuenta de Egresos de conformidad con lo

— estipulado en el literal h) de este punto 3.2. A

b) En cuanto a servicios de Afiliadas: ma
En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera
ser prestado por otras COMpañías. ===

<c) En cuanto a los materiales y equipos: mms
Los materiales y equipos que adquiera el Contratista, serán
egistrados en la Cuenta de Egresos del Factor R;., de acuerdo

con lo indicado a continuación: ===========e=eerrrrrmmamasso==._
- Materiales y equipos núevos (condición "A") ===============
Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser—utilizados
sin reacondicionamiento alguno, y se registrarán al precio
de la correspondiente fictanal comercial más aquellos costos
generalmente aceptados por la práctica contable; incluyendo.
los costos adicionales de importación si fuera el caso. ===
- Materiales y equipos usados (condición "B") iiO IA
Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán

= al setenta y cinco por ciento (75%) del precio al que se

cotizan en ese momento los materiales y equipos nuevos, O
al precio de sompra. según la correspondiente factura

comercial, lo que resultare menor. ======seers

- Materiales y equipos (condición "C") ========st=======c===w
Como condición "C" serán considerados aquellos materiales y
equipos qué pueden ser utilizados para su función original.
después de un adecuado  reacondicionamiento, y se

=

]

7
| registrarán al cincuenta por ciento (50%) del precio, al que
y se cotizan en ese momento los materiales y equipos nuevos,
14 o al precio de compra según la correspondiente factura

comercial, lo que resultare menor. ===========: --

“5 d) En cuanto a fletes y gastos de transporte: ========== cama
S6lo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los gastos de
transporte de efectos personales y menaje delcasa, de acuerdo
1 a la política interna de la empresa. ====s==sesescescasoms

“” Em el transporte de equipos, materialeg y suministros

) necesarios para las Operaciones, el Contratista evitará el
pago de "falsos fletes". De darse el caso, el reconocimiento

Vde táles desembolsos estará supeditado a la expresa

A aceptación por escrito de PERUPETRO. ====eesase=ses=e=samesoas

e) En cuanto a los lbbeguros: rr
Las primas y costos netos” de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamefte en la medida en que éstos se obren en forma
competitiva respecto a compañías de seguros que no tengan
relación con el Contratista. rr
No se debe considerar los pagos efectuados como resultado de
contratos de cobertura de precios "hedging”. usaban ar
£) En cuanto a los tributos: =============s=ssesessse=srssseeseo=s
Sólo se reconocerán los tributos pagados con relación a
actividades inherentes al Contrato.

e

al En cuanto a gastos de investigación: = A
E: 5 Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse
en la búsqueda, desarrollo y producción de Hidrocarburos, así
( colo gabtos de perfeccionamiento de los mismos, serán

! reconocidos previa aprobación por escrito de PERUPETRO. mm

-
h) En cuanto a la asignación proporcional de gastos en general: |
Si el Contratista desarrollara otras actividades además de
= las del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo,
los gastos de mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, así como otros
gastos y costos indirectos, se cargarán a la Cuenta de
y Egresos del Factor Rr,. sobre una base de asignación
proporciónal de gastos! que pbedecerá a una política
A
ke /

sx

IN
SERIEBN" 1468932 - 30382

previamente propuesta por el” Contratista y hceptada por
PERUPETRO .,
3.3 OPORTUNIDAD DEL REGISTRO merma

a) Los— ingresos correspondientes a la valorización de” la
== REOMEnióS. Fiscalizadá de Hidrocarburos de un determinado mes
— calendario, se registrarán como ingresos del mes calendario

en el que los Hidrócarburos fueron fiscalizados. ==. --

b) Los ingresos a que se refieren los literales b), ec). 4), e) y

£) del punto 3.1 del presente anexo, se cargarán a la Cuenta

de Ingresos en el momento en que efectivamente se

percibieron. =armmmaasseooo=ooooooooooor noo oo=== ===

sá / “) Los égredos se registrarán en el momento en que se efectuó el
pago correspondiente. mmm

4. INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 INGRESOS NO RECONOCIDOS ===:
Para efectos del cálculo del Factor R;.,, no se reconocerán como

ingresos, los siguientes: sa
— ES

a) Ingresos financieros en general. =========
0. ? b) Ingresos percibidos” por la prestación de servicios oO
3 enajenación de bienes de propiedad del Contratista,

efectuadas antes de la Reca de Suscripción del Contrato. ===
c) Ingresos percibidos por actividades no relacionadas con las

din

DS Operaciones del Contrato. —===========reerrmm === o=====

P

EGREROS NO RECONOCIDOS

Para efectos del cálculo del Factor R,.,, no se reconocerán como
egresos los ALAS LAOS efectuados por los siguientes conceptos:

Y

) Las Inversiones, gastos y costos incurridos por el

RicardoFEm.

| Contratista antes de la Fecha de Suscripción del Contrato. ==
b) Los gastos de intereses sobre préstamos, incluyendo los
d / intereses sobre créditos de los proveedores. ii
<) Los gastos financieros en general. POS A A — AA
i 4) Los costos incurridos por la toma de inventarios en caso de
Ñ efectuarse alguna cesión de derechos del Contratista en

irtud del Contrato. ===ba=============0

e) Depreciación y amortización de activos. =*i==========

£) Montos que se paguen como consecuencia del incumplimiento de

obligaciones del Contrato, así como las multas, sanciones e

indemnizaciones impuestas por las Oia inorunisa Jas

impuestas como resultados de juicios. esemmmmmprans=====
= q ; ñ

=
57 =

9) Multas, recargos y reajustes derivados del incumplimiento en

= el pago oportuno de tributos vigentes en el país. =

DS h) Impuesto a la Renta aplicable al Contratista y el Impuesto
aplicable a las utilidades disponibles para el titular del

exterior, si fuera el Caño. semanas
1)lImpuesto General a, las Ventas y de Promoción municipal,
excepto culndo constituya gato de acuerdo a-la Ley del

/ Impuesto a la Renta. ===

Jj) Las donaciones en general, excepto aquellas previamente
aprobadas por PERUPETRO. —=====mmmmmmeoooooooooooos

Ñ k) Gastos de publicidad, excepto aguellos previamente aprobados
POr PEROPETRO.

1) Los costos y gastos de transporte y Comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la

Producción. eemmnecescocoooooscammnaseoonoos

“11)Las inversiones en instalaciones. para el transporte y
almacenamiento Úe los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la
Producción. ========

m) Otros gastos e inversiones no vinculados con las Operaciones

del Contrato. =es=========

5. REVISION DEL PROCEDIMIENTO CONTABLE ========
Las disposiciones del presente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la fecha a
partir de la cual empezará a regir. =

ar

Reprocesamiento 2D - Km
Gravimetría — Km

SERIEBN? 1468933 30383

a) - Para efecto “de valorización de las fianzas establecidas en el

ANEXO PO o

= CARTA FIANZA eecesccorormmrs oso

N ias lertaiaiaindod

CARTA FIANZA N' namamammnmmmma

Lima, ===
Señorés ==
PERUPETRO S.A. =======

Ciudad. s=s===ssss=sccosscooooo ooo

De nuestra consideración:

Por la presente, nOSOtros.... (Entidad del sistema financiero)... nob

constituimos en £iadores solidarios de PACIFIC STRATUS ENERGY $. Na ”

al SUCURSAL DEL PERU, en adelante llamado el Contratigta, ante PERUPETRO -8. sue
en adelante llamada PERÚPETRO, por el importe de dos millones cincuenta mil

Y 00/100 Dólares (US$ 2'050,000.00) a: fin de garantizar el fiel

) cumPlimiento de la oferta técnica - del Contratista para el segundo period, .
de la fase de exploración! del Contrato de Licencia para la Exploración Y
Explotación de Hidrocarburos en el Lote 135, suscrito con PERUPETRO (en

adelante llamado Contrato). =========> iii

E
E

mil y _00/100 -Dólares (US$ 2'050,000.00) requerida en su

anza es solidaria, sin beneficio de excusión, irrevocable,
incondicio 1 y de realización automática, pagadera a la presentación
azo de vigencia de la misma, de una carta notarial dirigida
a .... (Entidad del sistema financiero).... solicitando el
$ pago de dos hillopes cincuenta mil y 00/100 Dólares (US$ 2'050,000.00);
declarando que el Contratista no ha cumplido con todo o parte de la

st obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes

— referida y notificándole_su intención de hacer efectiva la fianza; dicha
£ carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte Mao) Deia calendario antes de la fecha en que

- PERUPETRO .presente la Fectanación de pago a ....(Entidad -del sistema

ricardo

5 RR o

2%. La presente fianza expirará a más tardar el o ... (un día antes del
iniciYo del segundo período de-la fase de exploración del Contrato) a menos
que con anterioridad a esa fecha ... (Entidad del sistema financiero)...

sx = Y
N .
reciba una carta de PERUPETRO liberando A .... (Entidad del sistema
financiero).... y al Contratista de toda responsabilidad bajo la presente
fianza, en cuyo caso la presente fianza será -cancelada la fecha de
recepción de la mencionada carta de PERUPETRO. mm
3. Toda demora por nuestra parte para honrar la presente fianza a favor; de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable dufante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a
... (Bntidad del sistema financiero)
A partir de la fecha de la expiración o cancelación no se.podrá presentar
reclamo alguno por la presente” fianza /y -..-- (Entidad del sistema
financiero) tae y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. ==s==s=e===se====
Atentamente, dm
Poononnno.n..o.. A a
(Entidad del sistema financiero) =emsmmamemnemnam ln
Usted, Señor Notario, se servirá agregar los insertos que se mencionan y
demás A de ley y elevar a escritura pública la presente minuta,
cuidando de pasar los partes correspondientes al Registro Público Ye
Hidrocarburos. rr ooo oo ooo ooo
Lima, 21 de noviembre de 2007 a
FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ =a==amanmn==

FIRMADO POR PACIFIC STRATUS ENERGY S.A., SUCURSAL PERUANA EL SEÑOR ALBERTO
VARILLAS CUETO eeseseessoseseoese=es=es
FIRMADO POR PACIFIC STRATUS ENERGY LTD EL SEÑOR MARINO OSOTS =============
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO GUILLERMO
ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON ¡AVALOS =
AUTORIZADA LA MINUTA POR EL DOCTOR: ALBERTO VARILLAS CUETO ABOGADO INSCRITO
EN EL REGISTRO DÉL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:13593 =======

1 1 1 1 5 5 1 5 1 5 1 5 1 1 5 5 1 5 1 1 5 1 1 5 5 0 5
aaa lecolalateletelalalaie

An PP...

=

/
3 / | p S AN /
a ¡ da] 2 s N di E
i 41 A |
| ¡108 TT. E il ma 1] E A 13
al Id MAS dE |
¿A LL ala Ala a E ho
RR... Lo:
Bl Sl | Po
¿E ETA EE A
A q ¡an
| pd
ña IM |

p
A

INSERTO NUMERO DOB: ===ammmmmmm

a
PERUDETRO nn
TRASCRIPCIÓN rre
Pongo en su conocimiento que en la Sesión No. 17-2007, realizada el -día 18
de setiembre del 2007, la Directorio adoptó el Acuerdo siguiente: =====em==
APRUEBAN PROYECTO DE CONTRATO DE  ICENCIA. PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE 135 ==:
ACUERDO DE DIRECTORIO No. 103-2007 ===========

San Borja 18 de Setiembre del 2007 cre
Visto el Memorando No. CONT-GFCN-1729-2007, de 05 de Setiembre del 2007,
por el e se solícita aprobación del Proyecto de Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Late 135; y, =========

Considefando: sesos
Que, el Articulo 11% del Texto fÚínico Ordenado de la Léy No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005- 30
establece que los Contratos podrán celebrarse, a criterio del comas,

drevia negociación directá o por/ convocatoria; y, que jos Contratos se
aprobarán por Decreto Supremo refrendado por los Ministros de Economía y
Finanzas y de Energía y Minas, en un plazo no mayor de 60 (sesenta) días de
iniciado el trámite de aprobación ante el Ministerio de Energía y Minas por
la Entidad CO
Que, mediante Acuerdo de Directorio No. 006-2007, de 09 de Enero del 2007,
se aprobaron las Bases del Proceso de Selección No. PERUPETRO-CONT-001-
2007, para la selección de empresas para asignación de Lotes para Contratos
de Licencia para la Exploración y Explotación de Hidrocarburos; ===aanmmmm
Que, como resultado del Mencionado Proceso de Selección No. PERUPETRO-CONT
001-2007, con fecha 12 de Julió“del 2007, la Comisión de Trabajo de
PERUPETRO S.A., encargada del referido Proceso, otorgó la Buena pro a
PACIFIC STRATUS ENERGY LTD., por el Lote 135 ==
Que, el Articulo -15% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Bldrocaxrburos, aprobado por Decreto Supremo No 042-2005-EM,

establece que las empresas extrajeras, para celebrar Contratos al amparo
de dicha Ley, deberán/ establecer sucursal oO constituir una sociedad
conforme a la Ley General de Sociedades, fijar domicilio en la capital de
la Republica del Perú y nombrar Mandatario de nacionalidad peruana; =======
Que, las Comisiones de Trabajo de FPERUPETRO S.A. y de PACIFIC STRATUS
ENERGY $.A., SUCURSAL DEL PERO, rubricaron el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 135,
de cofformidad con lo establecido en las Bases del citallo Proceso” de
selección;

A

e
-
y

¿M ) 5

SERIEBN? 1468935 == $

1 A

30335

en el Informe Técnico Legal No. GFCN-1693-2007, se concluye que el
Proyecto de Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos! en el Lote 135) se ajusta á Modelo de Contrato incluido como
Anexo “B*, en las Bases del Proceso de Selección No. PERUPETRO-CONT- 0015.
2007; y, cumple con las” disposiciones del Texto Único Ordenado de la Ley
No, 26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No;
042-2005-EM, y sus Reglamentos; y, se eleva a la Gerencia General para los

“Erámites que correspondan conforme a Ley; A A O II A $
De conformidad con el “Artículo 44% del Estatuto Social-ée PERUPETRO S.A.; =:
El Directorio, por mmanimidad; |
ACORDÓ: A
1. — aprobar el Próyecto de Contrato, de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 135, a suscribirse entre
ul PERUPETRO SA. y PACIFIC STRATUS ENERGY S8.A., SUCURSAL DEL PERO; así
como, el Proyecto de Pecreto Supremo que aprobaría el mencionado
Contrato; los que se adjuntan al presente Acuerdo y forman parte
integrante del mismo. A a
e Elevar al sefñ5r Ministro de Energía y Minas los Proyectos-de Decreto
Supremo y de Contrato de Licencia, referidos el “numeral 18
precedente, para su corrkspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Textó Único
Ordenado de la Ley No. 26221,,Ley Orgánica pe Hidrocarburos, aprobado
por Decreto Supremo No. 042-2005-EM. esmsqmemmnnnsnsnmnenensmnmm:
torizar al Gerente General_de PERUPETRO S.A., a suscribir el
rato indicado en el numeral 1. que antecede, ¡Una vez que se haya
dido el correspondiente Decreto Supremo.
A. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
y : q : q.
Lo que transcribo a usted para su conocimiento y demás fines. =

Mictal escosazesnan

San Borja, 18 de Setiembre del 2007
Ñ,

FIRMADO: DANIEL SABA DE ANDREA. PRESIDENTE'DEL DIRECTORIO PERUPETRO S.A. =
FIRMADO ISABEL TAFUR MARIN, SECRETARIA GENERAL eses
INSERTO NUMERO TRES: TRANBCRIPCION s=========s===e====e=os==s=s==e=========%=

/

ZONA REGISTRAL N* IX. SEDE LIMA s=============
OFICINA REGISTRAL LIMA cc

Z.
DO Partida 02 rr

INSCRIPCIÓN DE-SOCIEDADES ANÓNIMAS cd

ceosesoooooooococesosose=s=

PERUPETRO SA. see====================
REGISTRO DE PERSONAS JURÍDICAS ls======s=s===SsoSsSoocooooooorr mon
/

RUBRO: NOMBRAMIENTO DE MANDATARIOS rr e e a e
K paa

CO cc

* Por Resolución Ministerial N* 435-2006-MEM/DM-del 08/09/2006 publicada el

10/09/2006 en el Diario Oficial El Peruano. Se Resuelve.- 1, Aceptar la'

Renuncia formulada por el Dr JOSE ABRAMOVIT% DELMAR al cargo de miembro
del Directorio. 2. Desiquar a partir de “Ye fecha como miembro del
Directorio, al Sr. ALBERTO QUIMPER HERRERA en representación del Ministerio
de Energía y Minas, 3. Ratificar al Ing. GUSTAVO ADOLFO NAVARRO, VALDIVIA
como miembro del Directorio, en representación del Ministerio de Energía
Minas. O OURAN IN
*Por Resolución Ministerial N* 536-2006- -EF/10 del 20/09/2006 publicada el
- 28/09/2006 en el Diario Oficial El Peruano, Se Resyelve. - 1. Aceptar la_
Renuncia formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, al cargo de
miembro del Directorio. 2. Designar, a partir de la fecha, como miémbro del
Directorio, al: Sr. JOSE ABRAMOVITZ DELMAR. en representación del ministerio
de Economía y Finanzas. 3. RAEJERCAR al Ing. LUIS ENRIQUE ORTIGAS CUNEO
como miembro del Directorio, en representación del Ministerio de Ecónomía y

Finanzas. ===

* Por sesión de directorio del” 09/02/2007 pe acordó lo siguiente: 1.
Nombrar al Sr. CARLOS EDGAR VIVES SUAREZ (D.N.I. N* 08725702), en el cargo
de Gerente General, a partir del 13/02/2007 2. Nombrar a JOSE EDUARDO
CHÁVEZ CÁCERES (D=N.L, N* 09343700), en el cargo de Gerente de Proyectos
Especiales, Planeamiento y Protección Ambiental y Comunidades, a partir del
13/02/2007 3. Nombrar a JOSE ANTONIO COZ CALDERON (DN.N.I. N*-07912299), en
el cargo de Gerente de Contratos, e partir del 13/02/2007. 4. Nombrar a
PEDRO SAMUEL ARCE CHIRINOS (D.N.T. y 08722832), en el cargo de Gerente de
Administración, a partir del día siguiente del presente acuerdo 5. Nombrar
a MILTON UBALDO RODRIGUEZ CORNEJO (D.N.I. N* 09150438), en el cargo de Jefe
de la División de Tecnología de Información y Presupuesto a partir del día
siguiente del presente acuerdo. 6. Encargar 'lal Ing. PEDRO MANUEL ARCE
CHIRINOS la Jefatura de la División de Recursos Humanos y Dhsarrollo de,
Personal. Libro de actas de directório N” 07 legalizado el 03/01/2007 ante
notario de Lima Dr. Ricardo Fernandini Barreda bajo el N* 54684 a fojas 281
a 327. Así consta por copia certificada del 01/03/2007 otorgada ante el
mismo notario en la ciudad de LIMA. El titulo fue presentado el 01/03/2007
a las 03:48:51 PM horas, bajo el N” '2007-00118351 del Tomo Diario (0485.

Derechos S/.224.00 con Recibo(s) Numero(s) 00014319-07 y 00020129-07.+,LIMA

|

29 de Marzo de 2007, eoseserenmamamoma
FIRMADO TOMAS HUMBERTO CERDAN LIMAY ==== aneoeoeeoooosesooe=====
REGISTRADOR PUBLICO ORLC =se==e=ses=e===se=sesoosaemeeeseassesa

A
/SERIEBN" 1468936 : 30336

BERTO NUMERO CUATRO: TRANSCRIPCION snn=o=
O CENTRAL DE RESERVA DEL PERÚ mn mn 00 o um

GERENCIA CENA
CARTA No. 123-2007-BCRP eso cores

—' Lima, 16 de octubre de 2007 rr

Señor rr

/ Carlos Vives Suárez
Gerente General =======e====
Perupetro S.A. cren
Cia. cs
Téngo el agrado de dirigirme a usted con relación a su carta No. GGRL-CONT-
1863-2007, referida a la cláusula de derechos financieros de los proyectos
= de los Contratos de Licencia para la exploración> y explotación de
hidrocarburos a celebrarse cón las empresas ginácoras —del Proceso de

Selección No. PERUPETRO-CONT-001-2007, ¡que se detallan a continuación: ===="

LOTE Contratista or ooo ooo SS
— 6 aa A nn
Z-45 Petro-tech Peruana S.A. es
- 2-46 SK Energy, Sucursal Peruana A A
a Z-47 PVEP Perú, :

Petro-tech Peruana S.A.
ZSN PE S.A.C. ========:

--
Pan Andean Resources Plc- (Perú), Sucursal del Perú ===“========
Talismán Perú) Ltd., Sucursal Peruana y Ecopetrol del Perú

A a |

Pacific Stratus Energy S.A. Sucursal del Perú =nananana

=
' > cific Stratus Energy S.A. Sucursal “del Perú A
Andean Resources Plc (Perú), Sucursal del Perú amó

=

Int Oil Cómpany of Perú LLC., Sucursal del Perú y Hunt Oil”
Company (Block 76) of Perú LLC; Sucursal del Perú. =e=s========"

Al respecto, debo manifestarle que gl Banco Central de Reserva del Perú ha

- aprobado el texto de la cláusula undécima de los proyectos de “contratos de
tácencia correspondientes a los lotes XXV, 2Z- 445, Z-46, Z-47, Z-49, 130,

131, 135, 137, 138 y 141, teniendo en cuenta que la cláugula es igual al
modelo para Contratos de Licencia a celebrarse con una empresa petrolera,

texto que fuera aprobado por nuestro Directorio con fecha 18 de noviembre

de 1993. Asimismo, ha aprobado la cláusula correspondiente a los Lotes 134

yl143 teniendo en cuenta que es dual al modelo para Contratos de Licencia
(

a celebrarse con un consorcio, texto que fuera aprobado por -nuestro
Directorio qon fecha 9 de mayo de 1996: e
Asimismo, para la suscripción de la Cláusula de Derechos Financieros en
dichos contratos hemos sido designados el que suscribe como Gerente General
y el señor Carlos Ballón: Ávalos, Gerente ¡de Operaciones Internacionales y,
en caso de impedimento de alguno de nosotros, el doctor Manuel” Monteagudo
Valdez, Gerente Jurídico. ana
Hago uso de la ocasión para relterarle la seguridad jde mí mayor
consideración.
Firmado Renzo Rossini Miñan, Gerente General

ás

Un sello de Perupetro 5.A. =:
INSERTO NUMERO CINCO: TRANSCRIPCION .
SESION DE DIRECTORIO DEL BANCO CENTÉAL DE RESERVA DEL PERU, CELEBRADA EL 27
DE ENERO DE po. DONDE CONSTA LA FACULTADES DEL GERENTE_ GENERAL (063-A) ,

ACTA N”* 3534 PARTE PERTINENTES aio

BANCO CENTRAL DE RESERVA DEL PERU. semsemeoosocanermnaa
SECRETARIA GENERAL. orense
HUMBERTO PEIRANO, PORTOCARRERO, SECRETARIO GENERAL DEL, BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
LA, LEY ORGANICA DE LA INSTITUCION, "CERTIFICA: .-.-QUE EN EL ACTA N* 3534
CORRESPONDIENTE A LA SESION_DE DIRECTORIO CELEBRADA EL 27 DE ENBRO DE 1994,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE) ,¡
HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, -—SANDRO
FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO, FIGURA UN
ACUERDO DEL TENOR LITERAL SIGUIENTE : ===
"FACULTADES DEL GERENTE GENERAL, (063-A). ======= /

. AL RESPECTO EL DIRECTORIO ACORDO:

<a eee me
e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ
QUE EL DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS...".- ==a=an====w
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENERAL DEL BANCO CENTRAL DF RESERVA DEL PERU
INSERTO NUMERO SEIS: TRANSCRÍPCION mena
SESION DE DIRECTORIO DEL BANCO CENTRÁL DE RESERVA DEL PERU, CELEBRADA EL 21
DE MAYO DE 1998, DONDE CONSTA El NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA N” 3737 PARTE PERTINENTE: s==============
BANCO CENTRAL DE RESERVA DEL O

¡ M
: Ñ - |

SERIE BN? 1468937 + de y — 30387

dr
BERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO QENTRAL DE
Past DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
E CLA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA N* 373%
y CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998%
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ, (PRESIDENTE) ,'
MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA OQINTANA, JORGE BACA
CAMPODONICO, GUILLERMO CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA - ZUÑIGA,:

_ FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE; ======es=os=s=as=es=a====== +
( : E le DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL) E
4 gas EL DIRECTORIO ACORDO: |
1. DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE;
% OÉERACIONES INTERNACIONALES, SEÑOR JUAN_ ANTONIO RAMIREZ ANDUEZA, EÑ

>

SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA Ñ
7 ¡Y DESEMPEÑARSE COMO ASESORA DE-LA GERENCIA GENERAL. s=asananaananmamemmnanan
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE,
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS.
LIMA, 03 DE JUNTO DR 1998 Seneca
FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL BANCO
DE RESERVA DEL PERU.== >

MITRANI, Secretaría General del Banco Central de Reserva del

en usolde la facultad que le confiere el artículo 31” de la Ley
stitación, CERTIFICA QUE: Seememe=oocesooroomm

N" 4126, correspondiente a la sesión de Directorio
Áiciembre del año 2005, con asistencia de los-Directores
panepute Masías (Vicepresidente, * en ejercicio de la
Presidencia) ¡Rurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte

Notaria de

celfbrada el 15
señóres Oscar

Ricardo Femani ni

Jiménez y Daniel Schálowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acordé aprobar con vigencia a partir
del 1 de enero de 2008 pe Manual de Organización y Funciones del Banco
Central de Reserva del Perú, en el que se sectas a la Oficina Legal goma
Gerencia Jurídica, y ====================

eeesosneo=
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el

( 22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt

ax Burneo sario Eduardo Iriarte Jiménez y Daniel Schdlowsky Rosenberg y la
ausencia. del señores Luis Carranza Ugarte y Gonzalo García Núñez por

encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

sS ;

=
) 1 .
enero de 2006, la asignación del doctor Manuel Monteagudo Yaldez al puesto
de Gerente Jurídico ========= o
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como, Jefe de la Oficina Legal, hasta el 31 de-diciembre de 2005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Juridico.

Lima, 9 de agosto de 20d6 coma s==========
Firmado DEHERA BRUCE MITRANI ========:
INSERTO NUMERO OCHO ===
BANCO CENTRAL DE RESERVA DEL PERU. ==:
SECRETARIA CENA. -.

PEJERA. BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad he le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta /N” 4059,

correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia /de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, Luís Carranza Ugarte, Oscar Dancourt ”
Masías y Daniel Schdlowsky Rosenberg, figura un acuerdy del tenor literal

===

==. ap esooooammso=

siguiente: smms====smm==o====
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... ======
,El Directorio acordó nombrar al señor Renzo AQapint Miñan como Gerente
General. ==sses=====cerasmssooso==nbs==
Lima, 22 de diciembre de 2004,
Una Firma Ilegible. ==============
CONCLUSION: =e========
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO
HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FEOS DE
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DÉ SERIE B
N* 1468896 =w=ww.w* y CONCLUYE FOJAS DE NUMERO DE SERIE BN" 1468938 =antlam==—=..
INTERVIENE EL SEÑOR MANUEL MONTEAGUDO VALDEZ, PERUANO, CASADO, ABOGADO, IDENTIFICADO COM
DOCUMENTO NACIONAL DE IDENTIDAD N” 10275927 SUFRAGANTE ELECTORAL, EN SU CALIDAD DE GERENTE
JURÍDICO NOMBRADO POR ACUERDO DE DIRECTORIO N” 4128 QUIEN PROCEDE EN REPRESENTACIÓN DEL BANCO
CENTRAL DE DEL PERU AUTORIZADO CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GEMERAL
DE ESTE BANCÓ N* 123-2007-BCRP DE FECHA 16 DE OCTUBRE DE 2007, QUE SE ENCUENTRA IMSERTA EN LA
PRESENTE; QUIEN INTERVIENE PARA FIRMAR LA MINUTA Y ESCRITURA PUBLICA, DEJAMDO SIN EFECTO TODA
MENCION EN RL PRESENTE DOCUMENTO DEL SR. CARLOS AUGUSTO BALLOM AVALOS EM LA
MINUTA Y FIRMA FINALES DE L% MINUTA PRE INSERTA DE LO QUE DOY FE.
nuel Monteagudo Yaldez, Identificado con DNI No 10275927.- VALE.-

a dl

ct

a

e

x=
= es
p. P
/ + ñ
¡ (y
CARLOS EDGAR VIVES SUÁRE: E

FIRME EL: 2 HOY PU,
et

SERIEBNO 1468938 ' 30388

Por PACIFIC STRATUS

Por PACIFIC STRATUS ENERGY LTD

osToÑ És
FIRME EL: C 21/uJo+ /

cz
FIRME El: (WWÉ Zoo+ isis o6 7 0%,

CONCLUYE ¡EL PROCESO DE FIRMAS EL:
SEIS DE DICIEMBRE DEL AÑO DOS MIL SIETE Y
"

:s copia Fotostática de la Escritura Pública ue Mo o

:nmiR con fecha. de.
/ del. PSA O a a de:
» interesada expido el presente TESTIMONIO de ac:
a Ley el que.rubrico en cada una de sus hojas,

fi
Limo. "O DIC. 2007

SUNARP [ANOTACIÓN DE INSCRIPCION

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRA]. 1.IMA

TITULO N* : 2007-00701506
Fecha de Presentación :

11/12/2007

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
CONTRATOS DE LICENCIA 12104509 A0002
OTORGAMIENTO DE PODER 12109001 A0001

Derechos S/.1,673.. A O Numero(s 00002488-27 00006056-27.
LIMA, 18 de Enero de .. y

E O
- O]

Zona Registral N'1X- Seda Lima

réncia de Diario,
su a es ? ly

CERTIFICO: Que es fotocopia Del Originas
Inscripción devuelta por Registros Públicos
“ma. 21 ENE, 2008

POR LICENCIA CONCEDIDA AL DA,
RICARDO FERMANDINL BARREDA
POR EL COLECIO DE NOTARIOS DE
LIMA FJAMA LA PRESENTE, EL DR.

